Exhibit 10.1

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

 

HSBC HOLDINGS plc

 

AND

 

KANBAY EUROPE LTD.

 

APRIL 2005

 

 

CONSULTANCY SERVICES

 

GLOBAL SUPPLY AGREEMENT

 

MASTER SERVICES AGREEMENT

STATEMENT OF WORK

 

1

--------------------------------------------------------------------------------


 

CONTENTS

 

1

DEFINITIONS AND INTERPRETATION

 

2

ENGAGEMENT

 

3

THE CONSULTANT’S OBLIGATIONS

 

4

WARRANTIES

 

5

HSBC’S OBLIGATIONS

 

6

ACCEPTANCE

 

7

CHARGES

 

8

HSBC GROUP CHANGES

 

9

CONSULTANT’S IT OBLIGATIONS

 

10

CHANGE CONTROL

 

11

NON SOLICITATION

 

12

TRAINING

 

13

INTELLECTUAL PROPERTY RIGHTS

 

14

LIABILITY

 

15

CONFIDENTIALITY

 

16

PUBLICITY

 

17

DATA PROTECTION

 

18

BREACH AND TERMINATION

 

19

FORCE MAJEURE

 

20 [a05-12619_1ex10d1.htm#a20Escalation_044210]

ESCALATION [a05-12619_1ex10d1.htm#a20Escalation_044210]

 

21 [a05-12619_1ex10d1.htm#a21Disputes_044232]

DISPUTES [a05-12619_1ex10d1.htm#a21Disputes_044232]

 

22 [a05-12619_1ex10d1.htm#a22Administration_044237]

ADMINISTRATION AND MANAGEMENT OF AGREEMENT
[a05-12619_1ex10d1.htm#a22Administration_044237]

 

23 [a05-12619_1ex10d1.htm#a23Assignment_044242]

ASSIGNMENT [a05-12619_1ex10d1.htm#a23Assignment_044242]

 

24 [a05-12619_1ex10d1.htm#a24Variation_044246]

VARIATION [a05-12619_1ex10d1.htm#a24Variation_044246]

 

25 [a05-12619_1ex10d1.htm#a25Notices_044252]

NOTICES [a05-12619_1ex10d1.htm#a25Notices_044252]

 

26 [a05-12619_1ex10d1.htm#a26_044304]

SET-OFF [a05-12619_1ex10d1.htm#a26_044304]

 

27 [a05-12619_1ex10d1.htm#a27_044306]

FURTHER ASSURANCE [a05-12619_1ex10d1.htm#a27_044306]

 

28 [a05-12619_1ex10d1.htm#a28_044307]

COUNTERPARTS [a05-12619_1ex10d1.htm#a28_044307]

 

29 [a05-12619_1ex10d1.htm#a29_044308]

INSURANCE [a05-12619_1ex10d1.htm#a29_044308]

 

30 [a05-12619_1ex10d1.htm#a30_044311]

INTERNAL AND EXTERNAL AUDIT [a05-12619_1ex10d1.htm#a30_044311]

 

31 [a05-12619_1ex10d1.htm#a31RelationshipOfTheParties_044930]

RELATIONSHIP OF THE PARTIES
[a05-12619_1ex10d1.htm#a31RelationshipOfTheParties_044930]

 

32 [a05-12619_1ex10d1.htm#a32General_044945]

GENERAL [a05-12619_1ex10d1.htm#a32General_044945]

 

ATTACHMENT A – Annex 1 - UK Declaration of Conformity
[a05-12619_1ex10d1.htm#AttachmentA_044340]

 

ATTACHMENT A – Annex 2 - Declaration of Confidentiality
[a05-12619_1ex10d1.htm#AttachmentAAnnex2DeclarationOfCon_044349]

 

ATTACHMENT B – ADDITIONAL PARTIES ENTITLED TO THE BENEFIT
[a05-12619_1ex10d1.htm#AttachmentB_044411]

 

ATTACHMENT C - PROFORMA STATEMENT OF WORK
[a05-12619_1ex10d1.htm#AttachmentC_044419]

 

ATTACHMENT D - DATA PROTECTION PROVISIONS
[a05-12619_1ex10d1.htm#AttachmentD_044427]

 

 

2

--------------------------------------------------------------------------------


 

THIS AGREEMENT IS MADE THIS 19TH DAY OF APRIL 2005

 

Between:

 

HSBC Holdings plc whose registered office is 8 Canada Square, London, E14 5HQ
(Registered Number 617987) which shall hereinafter be referred to as “HSBC”;
and:

 

Kanbay Europe Ltd. of Compass House, Vision Park, Histon Cambridge, CB4 9AD UK
(Registered Number 3282049) which shall hereinafter be referred to as
“Consultant”.

 

WHEREAS

 

A.                                   Consultant has developed skill and
expertise in various types of consulting services of interest to HSBC and to any
one or more of the HSBC Group Members (as defined below).

 

B.                                     HSBC and any one or more of the HSBC
Group Members wish to engage the Consultant to provide certain services and the
parties have agreed that the Consultant will supply or procure the supply of
such services to HSBC and the relevant HSBC Group Members on the terms of this
Agreement.

 

1                                         DEFINITIONS AND INTERPRETATION

 

1.1                               Interpretation

 

The interpretation and construction of the Agreement shall be subject to the
following:

 

Headings are for convenience only, and do not affect interpretation.  The
following rules also apply in interpreting this Agreement, except where the
context makes it clear that a rule is not intended to apply:

 

(a)                                  reference to:

 

(i)                                     subject to Clause 4.1.9, legislation
(including subordinate legislation) is to that English legislation as amended,
re-enacted or replaced, and includes any subordinate legislation issued under
it;

 

(ii)                                  a document or agreement, or a provision of
a document or agreement, is to that document, agreement or provision as amended,
supplemented, replaced or novated;

 

(iii)                               a party to this Agreement or to any other
document or agreement includes a permitted substitute or a permitted assign of
that party; and

 

3

--------------------------------------------------------------------------------


 

(iv)                              a person includes any type of entity or body
of persons, whether or not it is incorporated or has a separate legal identity,
and any executor, administrator or successor in law of the person;

 

(b)                                 a singular word includes the plural, and
vice versa;

 

(c)                                  a word which suggests one gender includes
the other genders;

 

(d)                                 if an example is given of anything
(including a right, obligation or concept), such as by saying it includes
something else, the example does not limit the scope of that thing;

 

(e)                                  the words “subsidiary” and “holding
company” have the same meaning set out at section 736 of the Companies Act 1985,
and “management control” shall be demonstrated by the ability to exercise
significant influence over an entity or its management;

 

(f)                                    the headings to clauses are for reference
purposes only and shall not affect the interpretation or construction of the
clauses;

 

(g)                                 subject to clauses 1.1(h) and 1.1(i), in the
event of conflict, the provisions of this Agreement are to be read in the
following order of precedence in relation to that conflict:

 

(i)                                     the Terms and Conditions;

 

(ii)                                  the Attachments;

 

(iii)                               the SoWs (and their Appendices); and

 

(iv)                              any document incorporated by reference;

 

if a conflict occurs between the documents listed above then the document higher
in the order of precedence will prevail to resolve that conflict;

 

(h)                                 subject to clause 1.1(i), in the event of
conflict between a provision in the Terms and Conditions and a provision in a
SoW, the provisions in clause 1.1(g) shall not apply and the provision in the
SoW shall take precedence over the conflicting provision in the Terms and
Conditions to the extent of the conflict, provided that the SoW expressly makes
reference to the specific conflicting provision in the Terms and Conditions and
expressly states that the provision in the SoW shall take precedence;

 

(i)                                     nothing in a SoW shall be read to take
precedence over clauses 4, 13 and 14 in the Terms and Conditions and clause
1.1(h) shall not apply to such provisions, except where HSBC and the Consultant
have expressly agreed otherwise in a specific SoW

 

4

--------------------------------------------------------------------------------


 

between HSBC or a HSBC Group Member and the Consultant or a Consultant
Affiliate; and

 

(j)                                     capitalised terms in this Agreement
shall have the meanings set out in clause 1.2.

 

1.2                               Definitions

 

“Acceptance” means the time at which the Deliverables pass the Acceptance Tests
and HSBC or the relevant HSBC Group Member signs a certificate to that effect in
accordance with clause 6 (Acceptance);

 

“Acceptance Tests” means the tests for acceptance of the Deliverables set out in
the relevant SoW (and “Acceptance Testing” shall be construed accordingly);

 

“Agreement” means these Terms and Conditions together with the Attachments and
all the SoWs (whether executed between HSBC or a HSBC Group Member and
Consultant or a Consultant Affiliate), together with their Appendices, and any
document incorporated by reference, as amended from time to time in writing and
agreed by HSBC and the Consultant. For the avoidance of doubt, any such terms
and conditions submitted by the Consultant or any Consultant Affiliate in the
course of ordering and/or supplying the Services shall not replace, alter or
amend these Terms and Conditions unless HSBC shall have agreed to the contrary
in writing;

 

“Best Endeavours” means to take every step necessary to achieve the desired
result including taking such action and making available such resources to the
extent necessary to achieve the desired objective;

 

“Business Day” means any day on which banks are ordinarily open for business in
the country in which the Services are being provided and if such matter cannot
be determined for any reason, then any day on which banks are ordinarily open
for business in London;

 

“Charges” means the fees set out in the relevant SoW;

 

“Commencement Date(s)” means as the context permits the date on which the
provision of the Services shall commence under the relevant SoW;

 

“Confidential Information” means (1) in relation to HSBC or any HSBC Group
Member, any information or know how of HSBC or any HSBC Group Member (including
information relating to their facilities, premises, systems, security,
procedures, products, business strategy (including the existence of, the terms
of and its position in any dispute in relation to this Agreement), employees,
officers, contractors and agents, customers and contacts, and any other
information of HSBC or any HSBC Group Member) that is supplied during any audit
or is marked confidential or that the recipient ought reasonably to have known
was confidential, imparted to Consultant or any Consultant

 

5

--------------------------------------------------------------------------------


 

Affiliate or its employees, agents or contractors pursuant to this Agreement and
(2) in relation to Consultant or any Consultant Affiliate, any information
relating to its systems and security procedures, its business strategy
(including the existence of, the terms of and its position in any dispute in
relation to this Agreement), and any other information of Consultant that is
marked confidential or that the recipient ought reasonably to have known was
confidential, imparted to HSBC or any HSBC Group Member pursuant to this
Agreement.  Confidential Information shall exclude information (1) that is or
comes into the public domain or is publicly known or available, or (2) is
disclosed by a third party (except where such third party discloses such
information in breach of obligations of confidence), or (3) that is
independently developed by a party without recourse to the Confidential
Information of the other (or HSBC Group Members or Consultant Affiliates (as
applicable));

 

“Consultant Affiliate” means all world wide companies that are controlled by or
under the common control of Kanbay and including for the avoidance of doubt,
Kanbay.  A company is controlled by Kanbay if Kanbay owns at least fifty percent
(50%) or more of the shares or over which it (or one of its holding or
subsidiary companies) exercises management control, even though it may own less
than fifty percent (50%) of the shares and is prevented by law from owning a
greater shareholding;

 

“Consultant Personnel” means all personnel, Key Personnel or other
representatives of Consultant and/or relevant Consultant Affiliates involved in
the provision of the Services;

 

“CONSULTANT PROPERTIES” SHALL HAVE THE MEANING AS DEFINED IN CLAUSE 13.3;

 

“Deliverable(s)” means any information, data, document, report, software,
design, plan, strategy, graphics, artworks or other product or material
developed by the Consultant or any Consultant Affiliate and delivered to HSBC or
any HSBC Group Member in the performance of this Agreement including any
deliverable set out in the SoW;

 

“Event of Force Majeure” means any of the following circumstances which occur
which are beyond the reasonable control of a party and directly prevent that
party from performing its obligation(s) under this Agreement, being war, civil
commotion, armed conflict, riot, act of terrorism, fire, flood or other act of
God (excluding for the avoidance of doubt any labour dispute, labour shortages,
strikes or lock-outs) or as otherwise referred to in this Agreement;

 

 “Fixed-price Engagement” means any engagement where all of the Services
relating to that engagement will be provided by the Consultant or the relevant
Consultant Affiliate at a fixed and agreed price as set out in the relevant SoW;

 

“HSBC Group Member” means a legal entity from time to time (1) in which HSBC (or
one or more of its holding or subsidiary companies, or subsequent holding or
subsidiary companies of such entity) owns at least fifty percent (50%) or more
of the voting shares or (2) over which HSBC (or one of its holding or subsidiary
companies, or a subsequent holding or subsidiary company of such entity) either
directly or indirectly exercises management control, even though it may own less
than fifty percent (50%) of the shares and is prevented

 

6

--------------------------------------------------------------------------------


 

by law from owning a greater shareholding or (3) the additional parties listed
in Attachment B or otherwise notified by HSBC from time to time;

 

“Implementation Plan” means the plan and timetable for the provision of the
Services and delivery and Acceptance of the Deliverables, all of which are set
out in the relevant SoW;

 

“Intellectual Property Rights” means all present and future rights conferred by
statute, common law or equity in any territory in or in relation to copyright,
trade marks, designs, patents, database rights, circuit layouts, business and
domain names, inventions and Confidential Information, whether or not
registrable, registered or patentable and all applications therefor;

 

“Invoice Date” means date(s) on which the invoice will be rendered, as specified
in the relevant SoW;

 

“Kanbay” means the Consultant’s parent company, Kanbay International, Inc.;

 

“Key Personnel” shall mean the Consultant’s or the relevant Consultant
Affiliate’s personnel appointed to perform the Services and/or any personnel of
HSBC or the relevant HSBC Group Member who are identified as key and named in
the relevant SoW from time to time;

 

“Lost Time” shall have the meaning as defined in clause 5.3;

 

“Not-to-exceed Engagement” means any engagement where the total price for the
provision of the Services relating to that engagement by the Consultant or the
relevant Consultant Affiliate shall not exceed an agreed capped amount;

 

“Project Manager” means the person identified as the project manager of each
relevant party in the relevant SoW (or any other person notified by the party
from time to time);

 

“Reasonable Endeavours” means making every effort that the party concerned
reasonably can, consistent with the objective to be achieved (and taking into
account any timescale within which it is aimed to achieve the objective
concerned), including the following:

 

(a)                                  the allocation and use of a reasonable
amount of resources (including manpower, financial and other appropriate terms)
to achieve the relevant objective within any applicable timescale; and

 

(b)                                 obtaining any further information necessary
to enable the achievement of the objective; and

 

(c)                                  co-operating with the other party or with
others to the extent necessary to achieve the objective;

 

“Replacement Personnel” shall have the meaning as set out in Clause 18.6;

 

7

--------------------------------------------------------------------------------


 

“Residuals” shall have the meaning as defined in clause 13.4;

 

“Services” means the services to be provided by the Consultant or the relevant
Consultant Affiliate as set out in this Agreement;

 

“Signature Date” means the date of execution of these Terms and Conditions, as
set out at the beginning of this Agreement;

 

“Specification” of any Services or Deliverable means the specification agreed in
writing by the Consultant or any Consultant Affiliate and HSBC or any HSBC Group
Member and set out in the SoW;

 

“Statement of Work(s)” or “SoW(s)” means a statement of work based on the pro
forma set out in Attachment C and signed by Consultant (or any Consultant
Affiliate) and HSBC (or any HSBC Group Member) and which incorporates these
Terms and Conditions as set out in the SoW, or any statement of work that has
been agreed in writing between Consultant (or any Consultant Affiliate) and HSBC
(or any HSBC Group Member) which are to be construed in accordance with these
Terms and Conditions. Each SoW relates to a particular engagement for the
provision of Services and constitutes a separate and independent agreement
regarding such Services between Consultant (or the Consultant Affiliate that
signed the SoW) and HSBC (or the HSBC Group Member that signed the SoW);

 

“Term” means in relation to a SoW or these Terms and Conditions, the period from
the commencement until expiry or termination of that SoW or these Terms and
Conditions (as applicable);

 

“Terms and Conditions” means the terms and conditions set out in clauses 1 to 32
(inclusive) and Attachments A, B and D herein.

 

1.3                               Statement of Work

 

Consultant hereby agrees that:

 

1.3.1                           in relation to any SoW executed by HSBC or a
HSBC Group Member and a Consultant Affiliate whether on or after the Signature
Date, the Consultant shall be jointly and severally liable with that Consultant
Affiliate to perform the obligations under that SoW; and

 

1.3.2                        the provisions in this Agreement shall apply to the
Services set out in each SoW:

 

(a) executed by HSBC or a HSBC Group Member and the Consultant; and

 

(b) executed by HSBC or a HSBC Group Member and a Consultant Affiliate,
notwithstanding that the Consultant is not a party to that SoW.

 

8

--------------------------------------------------------------------------------


 

1.3.3                        it shall procure the agreement of and compliance by
each Consultant Affiliate (who is a party to a SoW) to these Terms and
Conditions, as if they were a party to these Terms and Conditions.

 

2                                         ENGAGEMENT

 

2.1                                 Consultant agrees and shall procure that
HSBC or any HSBC Group Member may order Services or Deliverables from Consultant
or Consultant Affiliates pursuant to these Terms and Conditions by executing a
Statement of Work. The pre-printed terms appearing on any purchase order form
and any documentation which:

 

2.1.1                        Consultant or Consultant Affiliates (as applicable)
generally issue to its customers for the supply of services or deliverables; or

 

2.1.2                        HSBC or the relevant HSBC Group Member generally
issues to its suppliers for the supply of services or deliverables,

 

shall not apply and shall not add to or vary the terms of this Agreement or the
relevant SoW.

 

2.2                                 These Terms and Conditions shall commence on
the date of execution of such Terms and Conditions by the parties and shall
continue until terminated in accordance with clause 18 (Breach and Termination).

 

2.3                                 Each SoW shall commence on the Commencement
Date of such SoW and shall continue until terminated in accordance with clause
18 (Breach and Termination) or until the Services are completed, whichever is
the earlier.

 

3                                         THE CONSULTANT’S OBLIGATIONS

 

3.1                                 The Consultant or the relevant Consultant
Affiliate will supply their Key Personnel (or other Consultant Personnel who
shall have appropriate qualifications in accordance with clause 3.3) to perform
and complete the Services in accordance with this Agreement.

 

3.2                                 The Consultant or the relevant Consultant
Affiliate shall use Reasonable Endeavours to ensure the Consultant’s or the
relevant Consultant Affiliate’s Key Personnel engaged to provide Services under
a SoW continue to provide such Services for the full Term of the SoW. If
(despite the use of such Reasonable Endeavours) it becomes necessary to remove
one of the Consultant’s or the relevant Consultant Affiliate’s Key Personnel,
the Consultant or the relevant Consultant Affiliate shall notify HSBC or the
relevant HSBC Group Member as soon as reasonably practicable and shall
substitute such personnel with other personnel of at least equal calibre,
qualification and experience, and the relevant SoW should be amended
accordingly.

 

3.3                                 The engagement of all Consultant Personnel
to provide Services shall be subject to the approval of HSBC or the relevant
HSBC

 

9

--------------------------------------------------------------------------------


 

Group Member.  HSBC or the relevant HSBC Group Member is entitled to withhold
its approval or require the replacement of such Consultant Personnel if in the
reasonable opinion of HSBC or the relevant HSBC Group Member such Consultant
Personnel in question has failed or is likely to fail to meet the requirements
set out in this Agreement or is otherwise inappropriate.  HSBC may terminate
this Agreement or the Terms and Conditions and HSBC or the relevant HSBC Group
Member may terminate a SoW if the Consultant or the relevant Consultant
Affiliate persistently provides Key Personnel who in the reasonable opinion of
HSBC or the relevant HSBC Group Member fail or are likely to fail to meet the
requirements set out in these Terms and Conditions or the SoW or are otherwise
inappropriate.

 

3.4                                 Unless otherwise agreed, the replacement of
any Consultant Personnel shall be at no additional charge to HSBC (or the
relevant HSBC Group Member) other than the agreed Charges for provision of the
relevant Consultant Personnel, and the Consultant or Consultant Affiliate (as
applicable) shall bear the cost of any time required by the replacement
Consultant Personnel to familiarise themselves with the relevant Services and
requirements of HSBC or the relevant HSBC Group Member.  The Consultant or
Consultant Affiliate (as applicable) shall ensure or procure that any transition
arrangements to replace Consultant Personnel shall be without disruption to HSBC
or the relevant HSBC Group Member and shall not delay the performance of the
Services, or completion date of any SoW.

 

3.5                                 All Consultant Personnel shall remain under
the direct control of the Consultant or the relevant Consultant Affiliate, but
whilst such Consultant Personnel are on any HSBC’s or any HSBC Group Member’s
premises or the premises of any other party as necessary for the provision of
the Services, the Consultant or Consultant Affiliate (as applicable) will use
its Best Endeavours to ensure or procure that the Consultant Personnel:

 

3.5.1                                         comply with the security and
health and safety regulations, and other policies in force at the site from time
to time; and

 

3.5.2                                         obey the reasonable instructions
and requirements of HSBC or the relevant HSBC Group Member and other party (as
applicable).

 

3.6                                 The Consultant or Consultant Affiliate (as
applicable) shall procure that none of the Consultant Personnel makes or
purports to make any representation, warranty or undertaking or otherwise acts
or purports to act in any manner that might be interpreted as binding or
committing HSBC or any HSBC Group Member to any obligation to any third party.

 

3.7                                 Time shall be of the essence in relation to
all obligations of the Consultant (and relevant Consultant Affiliates) to
perform the Services and supply the Deliverables pursuant to this Agreement
except that this clause 3.7 shall not apply in the case of timeframes or
timescales which are expressly stated in a SoW to be estimates only.

 

4                                         WARRANTIES

 

4.1                                 The Consultant warrants, represents and
undertakes to HSBC and the HSBC Group Members that it will, and will ensure that
the Consultant Affiliates and all Consultant Personnel will:

 

10

--------------------------------------------------------------------------------


 

4.1.1                        have for the Term of this Agreement, full authority
(1) to enter this Agreement and perform all obligations under this Agreement and
(2) to procure that all Consultant Affiliates perform the relevant obligations
as set out in this Agreement;

 

4.1.2                        unless otherwise agreed between the Consultant
Affiliate and the relevant HSBC Group Member in writing, procure on behalf of
HSBC and the HSBC Group Members all rights, licences, consents and permits
necessary to provide the Services and supply the Deliverables in accordance with
this Agreement;

 

4.1.3                        ensure that the Services are performed with due
diligence, reasonable skill and care and in accordance with best industry
practice at all times;

 

4.1.4                        ensure the Services are provided in accordance with
the Specification to the reasonable satisfaction of the relevant HSBC Group
Member and in accordance with the Implementation Plan and this Agreement;

 

4.1.5                        ensure that no software data or other materials,
other than those provided or approved by the relevant HSBC Group Member are to
be loaded or used on any HSBC Group Member’s computer system by the Consultant
Personnel;

 

4.1.6                        ensure that all Consultant Personnel will, when
present at an HSBC’s or a HSBC Group Member’s site, comply with the applicable
site security, health and safety and other procedures in force from time to time
and will at all times behave in a courteous, professional and appropriate
manner;

 

4.1.7                        ensure that no Consultant Personnel will act or
make any statement or otherwise behave in any manner that is reasonably likely
to result in any prejudice to HSBC or any HSBC Group Member (including to its
reputation);

 

4.1.8                        ensure that any Deliverable will fulfil the
requirements set out in the SoW, Specification or otherwise specified in writing
by Consultant or a Consultant Affiliate and HSBC or an HSBC Group Member;

 

4.1.9                        for the Term of this Agreement, comply with all
applicable laws and other governmental, statutory or regulatory requirements
which may from time to time be applicable to the Consultant or Consultant
Affiliates (as applicable) in providing the Services and Deliverables to HSBC
and HSBC Group Members; and

 

4.1.10                  ensure that the Services and Deliverables, will where
required and acknowledged in the applicable SoW, recognise and (where
applicable) process any applicable currency (including any currency of any
member state of the European Union).

 

4.2                                 Consultant shall indemnify and keep
indemnified HSBC and HSBC Group Members against any loss suffered as a result of
any breach of any warranty in clause 4.1 above.

 

11

--------------------------------------------------------------------------------


 

4.3                                 Without prejudice to its obligations under
clause 4.1 or to any rights or remedies of HSBC or HSBC Group Members, in the
event of breach of any warranty, Consultant undertakes, promptly to remedy the
breach without charge. Any claim for breach of the warranties hereunder must be
made, by written notice to the Consultant within, one hundred and eighty (180)
days after delivery of the Deliverable to HSBC or the relevant HSBC Group Member
or ninety (90) days following the date that the Deliverable to which the claim
relates is used in a live production environment, whichever is the earlier. 
However, if the SoW expressly states that the Deliverable will not be used in a
live production environment then any claim for breach of the warranties
hereunder for that Deliverable must be made within ninety (90) days after
delivery of such Deliverable.

 

4.4                                 Consultant shall, where permitted by
applicable law, deliver prior written notice to HSBC of any change of control
(as defined in clause 1.1(e) above) of Consultant or any Consultant Affiliate
performing Services, in favour of a third party that is not a Consultant
Affiliate.

 

4.5                                 EXCEPT AS PROVIDED IN THIS CLAUSE 4,
CONSULTANT AND CONSULTANT AFFILIATES MAKE NO OTHER REPRESENTATIONS OR WARRANTIES
OF ANY KIND, WHETHER EXPRESS OR IMPLIED, FROM A COURSE OF PERFORMANCE OR
DEALING, TRADE USAGE, OR OF UNINTERRUPTED OPERATION WITHOUT ERROR, INCLUDING,
BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.  EXCEPT AS MAY BE EXPRESSLY STATED IN A SoW, CONSULTANT AND
CONSULTANT AFFILIATES MAKE NO WARRANTIES REGARDING THE BUSINESS BENEFITS OR
RESULTS THAT ARE TO BE OBTAINED BY HSBC OR THE HSBC GROUP MEMBER (AS APPLICABLE)
FROM USE OF THE SERVICES OR DELIVERABLES. THE LIMITED WARRANTIES SET FORTH IN
THIS AGREEMENT ARE MADE FOR THE BENEFIT OF HSBC AND/OR THE RELEVANT HSBC GROUP
MEMBER ONLY.

 

5                                         HSBC’S OBLIGATIONS

 

5.1                                 HSBC or the relevant HSBC Group Member
shall:

 

5.1.1                        on reasonable notice provide the Consultant or the
relevant Consultant Affiliate with such information, data, documents and
co-operation as is reasonably required by the Consultant or the relevant
Consultant Affiliate to perform the Services and supply the Deliverables;

 

5.1.2                        ensure the reasonable availability and stability of
the relevant computing environment to support the Services and acceptance
testing set forth in this Agreement, if and to the extent required in connection
with any SoW;

 

5.1.3                        provide such reasonable access to HSBC’s or the
relevant HSBC Group Member’s premises, personnel, equipment, databases,
software, and other resources at pre-agreed times as is reasonably necessary for
the Consultant or the relevant Consultant Affiliate to perform its obligations
under this Agreement.

 

12

--------------------------------------------------------------------------------


 

5.2                                 The Consultant and the relevant Consultant
Affiliate shall not be liable for any failure in performing any obligations
under this Agreement to the extent that such failure is due to the failure by
HSBC or the relevant HSBC Group Member to perform an obligation under this
Agreement.

 

5.3                                 With respect to Fixed-price Engagements and
Not-to-exceed Engagements only, in the event that HSBC or the relevant HSBC
Group Member fails to meet its obligations as stated in this Agreement (and the
Consultant or the relevant Consultant Affiliate has previously notified HSBC or
the relevant HSBC Group Member in writing of HSBC’s or the relevant HSBC Group
Member’s failure to perform such obligations and the Consultant’s or the
relevant Consultant Affiliate’s entitlement to claim for Lost Time in accordance
with this clause 5.3 if HSBC’s or the relevant HSBC Group Member’s failure to
perform continues), and Consultant or the relevant Consultant Affiliate incurs
additional time, effort or expense in the course of delivering the Services due
solely to such failure by HSBC or the relevant HSBC Group Member (“Lost Time”),
then Consultant or the relevant Consultant Affiliate shall inform HSBC or the
relevant HSBC Group Member in writing of the amount of the Lost Time and provide
sufficient evidence to justify its claim under this clause 5.3 and any further
evidence requested by HSBC or the relevant HSBC Group Member, and on HSBC’s or
the relevant HSBC Group Member’s satisfaction of Consultant’s or the relevant
Consultant Affiliate’s entitlement to claim for the amount of Lost Time under
this clause 5.3, HSBC or the relevant HSBC Group Member shall reimburse
Consultant or the relevant Consultant Affiliate an equitable amount at the
standard rates which apply to the relevant SoW for such Lost Time.

 

5.4                                 HSBC hereby represents and warrants that it
or the relevant HSBC Group Member has (i) all rights, titles, or interests in
the software, hardware, systems, facilities, and other resources supplied to
Consultant or the relevant Consultant Affiliate or required for the performance
of HSBC’s or the relevant HSBC Group Member’s obligations hereunder, and
(ii) the authority and the legal right to permit Consultant or the relevant
Consultant Affiliate to perform the Services.

 

6                                         ACCEPTANCE

 

6.1                                 HSBC or the relevant HSBC Group Member shall
be entitled to subject any Deliverable to Acceptance Testing.  HSBC or the
relevant HSBC Group Member shall conduct the Acceptance Tests, where applicable,
in accordance with the Implementation Plan, with the support of the relevant
resources of the Consultant and/or Consultant Affiliate as reasonably required
by HSBC or the relevant HSBC Group Member.

 

6.2                                 As soon as reasonably possible after the
satisfactory completion of the Acceptance Tests, HSBC or the relevant HSBC Group
Member shall issue a written certificate (where applicable in the form specified
in the Implementation Plan) certifying that the Deliverable has passed the
Acceptance Tests.  Satisfactory completion of the Acceptance Tests shall occur
when the Deliverable achieves the results specified in the Acceptance Tests.  If
HSBC or the relevant HSBC Group Member does not issue the written acceptance
certificate (or a notice of rejection pursuant to clause 6.3 below) to
Consultant or the relevant Consultant

 

13

--------------------------------------------------------------------------------


 

Affiliate within fifteen (15) Business Days following completion of the period
specified for Acceptance Testing, then the Deliverable shall be deemed to have
passed the Acceptance Tests.

 

6.3                                 If any Deliverable fails to satisfy the
Acceptance Tests, HSBC or the relevant HSBC Group Member shall give the
Consultant or the relevant Consultant Affiliate prompt written details of the
failure, and if it does:

 

6.3.1                        the Consultant or the relevant Consultant Affiliate
must, at its own cost, and within two (2) days, commence use of Best Endeavours
to correct the Deliverable so that the Acceptance Tests can be repeated and
shall complete such correction within seven (7) days or otherwise within such
reasonable period agreed between the parties;

 

6.3.2                        the Consultant or the relevant Consultant Affiliate
must promptly give HSBC or the relevant HSBC Group Member written notice when it
has corrected the Deliverable and the Acceptance Tests can be repeated; and

 

6.3.3                        the parties must conduct the repeated Acceptance
Tests as soon as reasonably practicable, or, if applicable, in accordance with
the Implementation Plan for repeated Acceptance Tests.

 

6.4                                 If the repeated Acceptance Tests are not
successfully completed within a reasonable time, or, if applicable, the period
specified in the Implementation Plan (other than directly and solely because of
any act or omission of HSBC or the relevant HSBC Group Member) HSBC or the
relevant HSBC Group Member may elect:

 

6.4.1                        to reject the Deliverable and terminate the
relevant SoW (in full or in part) on notice with immediate effect, in which case
the Consultant or the relevant Consultant Affiliate shall refund to HSBC or the
relevant HSBC Group Member all Charges paid by HSBC or the relevant HSBC Group
Member in relation to such Deliverable and HSBC or the relevant HSBC Group
Member shall return to Consultant or the relevant Consultant Affiliate the
applicable Deliverable and all related materials supplied by Consultant or the
relevant Consultant Affiliate; or

 

6.4.2                        to accept the Deliverable subject to a reasonable
deduction of Charges (which amount of deduction has been agreed between the
parties) to reflect the delays caused by its failure to meet the Acceptance
Tests, and/or the reduced level of functionality and performance (or other
aspects) of the Deliverable; or

 

6.4.3                        to require the Consultant or the relevant
Consultant Affiliate to continue to use Best Endeavours to remedy the defect and
re-present the Deliverable for further Acceptance Testing.

 

6.5                                 If any Acceptance Test is repeated because a
Deliverable failed to pass the Acceptance Test when previously tested and to the
extent that such failure arose due to the Consultant’s or the

 

14

--------------------------------------------------------------------------------


 

relevant Consultant Affiliate’s default in not developing the Deliverable to
fulfil the requirements set out in the relevant SoW and/or Specification, the
Consultant or the relevant Consultant Affiliate shall promptly pay on demand
HSBC’s or the relevant HSBC Group Member’s additional expenses (including any
internal expenses relating to wasted time, as well as third party expenses) in
repeating the Acceptance Tests.

 

6.6                                 Nothing in this clause 6 shall affect any
rights or remedies of HSBC or any HSBC Group Member under clause 4.

 

7                                         CHARGES

 

7.1                                 Charges for the provision of Services are
either set out in the relevant SoW or will be calculated on a time and materials
basis at the rates specified in the applicable SoW.  If HSBC or the relevant
HSBC Group Member agrees in a SoW to reimburse the Consultant or the relevant
Consultant Affiliate for any expenses reasonably incurred in the provision of
the Services, reimbursement will be made on the basis set out in the relevant
SoW.  Subject to clause 7.2, no other or additional sums shall be payable by
HSBC or any HSBC Group Member to the Consultant or any Consultant Affiliate in
relation to the relevant Services or any Deliverables.

 

7.2                                 If the Consultant or the relevant Consultant
Affiliate is asked by the Project Manager of HSBC or the relevant HSBC Group
Member to perform any services which it reasonably considers are outside the
scope of the Services, then the Consultant or the relevant Consultant Affiliate
shall notify HSBC or the relevant HSBC Group Member and provide a quote for any
additional Charges for the performance of the additional services.  If HSBC or
the relevant HSBC Group Member wishes the Consultant or the relevant Consultant
Affiliate to proceed to provide the additional Services, it shall notify the
Consultant or the relevant Consultant Affiliate in writing and the relevant SoW
shall be amended accordingly.  For the avoidance of doubt, HSBC or the relevant
HSBC Group Member shall not be liable to make any payment to the Consultant or
the relevant Consultant Affiliate in relation to such additional services unless
the Project Manager of HSBC or the relevant HSBC Group Member has agreed to
receive such additional services detailed in a signed SoW.  Unless the parties
agree otherwise, the provisions of these Terms and Conditions shall apply to
those additional services (which shall become Services for the purposes of this
Agreement) and if neither a Fixed-price Engagement nor a Not-to-exceed
Engagement has been agreed in writing for such Services, then the Consultant or
the relevant Consultant Affiliate shall be paid on a time and materials basis at
the rates specified in the applicable SoW.

 

7.3                                 Invoices which contain sufficient detail
concerning the Services to which it relates, shall be rendered to HSBC or at its
option to any one or more HSBC Group Members on the Invoice Date(s) specified in
the relevant SoW and subject to clause 7.4, if correct and undisputed shall fall
due and payable to Consultant (or where agreed Consultant Affiliate(s)) no later
than forty-two (42) days thereafter or such other period as specified in the
SoW.   All Charges payable under this Agreement shall be expressed, invoiced and
payable in the currency(ies) and on the date(s) specified in the relevant SoW.
Invoices shall be in a form specified by HSBC.

 

15

--------------------------------------------------------------------------------


 

7.4                                 In the event of disputed items in the
invoice rendered by the Consultant or the relevant Consultant Affiliate, HSBC or
the relevant HSBC Group Member shall be entitled to withhold payment on any such
disputed items.  Complete details concerning any disputed items will be provided
by HSBC or the relevant HSBC Group Member to the Consultant or the relevant
Consultant Affiliate.  Notwithstanding the foregoing, the Consultant agrees that
HSBC or the relevant HSBC Group Member shall have no liability in respect of any
Charges due hereunder which are not invoiced to HSBC or the relevant HSBC Group
Member within twelve (12) months of the date when such invoice had properly
become presentable in accordance with clause 7.3.

 

7.5                                 In the event of late payment by HSBC or an
HSBC Group Member (as applicable) of any undisputed sums due and payable under
this Agreement (and provided HSBC or the relevant HSBC Group Member has been
given at least fifteen (15) days written notice to cure such late payment), the
Consultant reserves the right to charge HSBC or the relevant HSBC Group Members
interest in respect of the undisputed late payment at the rate of one percent
(1%) per annum above the base rate from time to time of the relevant HSBC Group
Member making payment (or if that entity does not have a base rate then the base
rate of the central bank in the territory in which that HSBC Group Member is
located) from the due date thereof until judgement (or if no judgement the date
on which payment is received by Consultant).  In relation to HSBC, the base rate
of the central bank in the territory in which HSBC is located, shall prevail.

 

7.6                                 In addition, HSBC or the relevant HSBC Group
Member shall be responsible for paying any applicable sales, use, excise, value
added, or similar taxes, duties, or assessments imposed upon the Services
rendered or Deliverables provided hereunder by any federal, state, local, or
foreign government authority, exclusive of any taxes based upon Consultant’s
income or payroll.

 

7.7                                 The Consultant shall and shall procure the
Consultant Affiliates who provide any Services, upon request and reasonable
prior notice, provide to HSBC or the relevant HSBC Group Member, or internal or
external auditors or examiners of HSBC or the relevant HSBC Group Member, copies
of their respective books and records including but not limited to their annual
audited, unconsolidated financial statements, timesheets, project plans, expense
reports, and related billing justifications pertaining to the Services provided
and Charges invoiced under any SoW.

 

8                                         HSBC GROUP CHANGES

 

8.1                                In the event of any new entity becoming an
HSBC Group Member after the Signature Date, the new entity shall be entitled (at
HSBC’s option) to all rights conferred on HSBC Group Members under this
Agreement.  In no event shall such new entity be obliged by reason of its
becoming an HSBC Group Member to purchase any Services from the Consultant or
any Consultant Affiliate.

 

8.2                                If the Consultant acquires a company,
business or division or any entity otherwise becomes a (or part of a) Consultant
Affiliate, then HSBC and the HSBC Group Members shall be

 

16

--------------------------------------------------------------------------------


 

entitled to order Services or Deliverables from that entity, business or
division pursuant to this Agreement.

 

8.3                                In the event that any part of the Services is
planned by Consultant to be withdrawn from general availability for any reason
whatsoever, Consultant must use Reasonable Endeavours to give at least twelve
(12) months’ written notice to HSBC and must use Best Endeavours to procure the
supply of appropriate alternative services at no additional cost to HSBC or any
HSBC Group Members.

 

8.4                                 A “Divestment Unit” shall mean any
subsidiary, division or department of HSBC or an HSBC Group Member, which was
immediately prior to a particular date (the “Divestment Date”), properly
entitled to receive Services or Deliverable(s), and would not, on or after the
Divestment Date, be a (or part of a) HSBC Group Member and therefore not
entitled (other than by virtue of this provision) to receive Services or
Deliverable(s).

 

8.5                                 Any SoW relating to a Divestment Unit shall
terminate on the Divestment Date unless the Consultant shall be required by HSBC
to continue to supply or procure that a Consultant Affiliate provides any
Services which it would otherwise be required to provide or procure that a
Consultant Affiliate provides to the Divestment Unit under that SoW. For the
avoidance of doubt neither HSBC nor any HSBC Group Member shall be responsible
for the acts or omissions of the Divestment Unit nor its compliance with
requirements under this Agreement.

 

8.6                                 For the avoidance of doubt, nothing in this
clause 8 (HSBC Group Changes) shall prejudice HSBC’s or any HSBC Group Member’s
right of termination or any right to claim damages in relation to the failure of
the Consultant to provide or procure that a Consultant Affiliate provides
Services or Deliverables under this Agreement.

 

8.7                                 For the avoidance of doubt, in the event of
any dispute and during any termination notice period hereunder Consultant will
continue to provide or procure the Services fully in accordance with its
obligations hereunder.

 

9                                         CONSULTANT’S IT OBLIGATIONS

 

9.1                                 The Consultant or the relevant Consultant
Affiliate shall, where applicable, test any Deliverable prior to delivery to
prevent the introduction of a computer virus onto HSBC’s and/or HSBC Group
Members’ computer equipment or systems.  Consultant and the relevant Consultant
Affiliate shall use Best Endeavours to ensure that no computer virus is
introduced on to HSBC’s or HSBC Group Members’ computer equipment or systems by
any act, omission or negligence of Consultant, any Consultant Affiliates or
either of their employees agents or contractors.

 

9.2                                 Without prejudice to HSBC’s or HSBC Group
Members’ other rights, in the event that a computer virus is introduced on to
HSBC’s or HSBC Group Members’ computer systems caused by any act, omission or
negligence of Consultant, any Consultant Affiliates or either of their
employees, agents or contractors, Consultant and the relevant Consultant
Affiliate

 

17

--------------------------------------------------------------------------------


 

shall use all Reasonable Endeavours at HSBC’s or the relevant HSBC Group
Member’s request promptly to restore HSBC’s or the relevant HSBC Group Members’
system to normal operational readiness.

 

9.3                                 HSBC shall use all Reasonable Endeavours to
ensure that appropriate anti virus measures relating to the computer environment
are implemented within HSBC and HSBC Group Members.

 

9.4                                 Consultant and the relevant Consultant
Affiliate warrants, represents and undertakes to HSBC and HSBC Group Members
that any Deliverables constituting software or data will upon delivery, be free
from any code or function designed to or having the effect of inhibiting the
operation of the relevant Deliverable.

 

10                                  CHANGE CONTROL

 

10.1                           If HSBC or the relevant HSBC Group Member wishes
to change any Service or Deliverable provided hereunder it shall notify the
Consultant or the relevant Consultant Affiliate in writing.  If the parties
agree that the proposed change is minor, they shall agree an appropriate
amendment to the relevant SoW.  If the change is not agreed to be minor, the
remainder of this clause 10 (Change Control) shall apply.

 

10.2                           HSBC’s or the relevant HSBC Group Member’s
Project Manager (the “Initiator”) shall submit to the Consultant’s or the
relevant Consultant Affiliate’s Project Manager a written request for such
change, together with particulars thereof and such further information as the
Consultant or the relevant Consultant Affiliate may reasonably require (“Change
Request”).

 

10.3                           Until such time as (if at all) the Change Request
is finalised pursuant to clause 10.5, the Consultant or the relevant Consultant
Affiliate shall, unless otherwise agreed in writing, continue to perform the
Services notwithstanding the Change Request.

 

10.4                           The Consultant’s or the relevant Consultant
Affiliate’s Project Manager shall respond in writing to the Change Request
within a reasonable period (and in any event within ten (10) Business Days)
specifying the likely resource, time and cost required to implement the change. 
The Consultant’s or the relevant Consultant Affiliate’s Project Manager shall
provide the Initiator with such other reasonable information as is reasonably
requested relating to the Consultant’s or the relevant Consultant Affiliate’s
response.

 

10.5                           The Initiator shall advise Consultant’s or the
relevant Consultant Affiliate’s Project Manager in writing of their decision
either to progress or not with the Change Request.  No change shall be made to
the Services or Deliverables unless HSBC or the relevant HSBC Group Member and
Consultant or the relevant Consultant Affiliate have agreed to the change in
writing signed by the Initiator or other authorized representative.

 

18

--------------------------------------------------------------------------------


 

11                                  NON SOLICITATION

 

While a SoW is in force, and for a period of twelve (12) months from its
termination for any reason, neither party will (and the Consultant will ensure
no Consultant Affiliates will) whether alone or jointly, directly or indirectly
employ or offer employment the same or similar to or substantially relating to
the Services to any employee of the other if that employee was directly and
actively involved with the performance or receipt of Services under that SoW,
other than as may be agreed by the parties in writing.  This clause 11 (Non
Solicitation) shall not prevent HSBC or any HSBC Group Member soliciting or
offering employment to any employee of the Consultant or any Consultant
Affiliate if this Agreement has terminated (or notice to terminate is served)
pursuant to clause 18.2(b) or 18.1 (a).  For the avoidance of doubt, the
restrictions set out in this clause 11 (Non Solicitation) shall not prevent
either party from considering or employing the other’s personnel pursuant to a
response to a publicly advertised vacancy.  For purposes of this clause 11, the
terms “employment” and “employee” shall include any form of employment,
consulting, contract relationship, or other arrangement pursuant to which such
individual will, directly or indirectly, perform services for the new employer.

 

12                                  TRAINING

 

12.1                           Unless the applicable SoW specifically requires
the Consultant or Consultant Affiliate to provide training as a Service under
that SoW in consideration of the Charges listed in that SoW, the Consultant
shall or shall procure that Consultant Affiliates shall provide at no extra
charge to HSBC and/or the HSBC Group Members, such initial training and a
reasonable number (as requested by HSBC and/or the HSBC Group Member) of copies
of a set of operating manuals containing sufficient information to allow the
correct installation and use of any Deliverable and as is specified in the
relevant SoW.  Such manuals shall be supplied in the language requested by HSBC
or the relevant HSBC Group Member.  If the personnel of the Consultant or the
Consultant Affiliates who have provided the Services are unable due to their
lack of skills in the requested language, to perform the translation, then the
Consultant shall obtain or shall procure the Consultant Affiliate to obtain, and
provide to HSBC a quote for the cost of the translation. HSBC may elect for the
Consultant or Consultant Affiliate (as applicable) to perform the translation
and shall provide notice of its acceptance of the quoted cost for such
translation.  Upon HSBC’s receipt of such translation, HSBC shall pay the quoted
cost for such translation.

 

12.2                           If specified in the applicable SoW, the
Consultant shall or shall procure that Consultant Affiliates shall provide HSBC
and/or the HSBC Group Members with such supplementary training as is required by
HSBC and/or HSBC Group Members on reasonable prior written notice from time to
time at the daily rate or other Charge specified in such SoW.

 

13                                  INTELLECTUAL PROPERTY RIGHTS

 

13.1                           Unless the parties otherwise specify in a SoW,
the Intellectual Property Rights in any Deliverables shall belong to HSBC or an
HSBC Group Member nominated by HSBC.

 

13.2                           Subject to any other agreement between the
parties set out in any SoW and relating to that SoW, the Consultant or the
relevant Consultant Affiliate hereby assigns (or will procure relevant
Consultant Affiliates assigns) on creation all Intellectual Property Rights
created in the performance of the Services and all Deliverables to HSBC or the
nominated HSBC Group Member and will procure the waiver of all moral rights (or
similar rights) therein and will take all steps necessary to ensure HSBC and all
HSBC Group Members and their licensees

 

19

--------------------------------------------------------------------------------


 

and transferees may use the Deliverables and receive the Services without
restriction of any kind.  The Consultant (or Consultant Affiliates, as
appropriate) may only use the Deliverables as strictly necessary to provide the
Services to HSBC or any relevant HSBC Group Members in accordance with this
Agreement and the relevant SoW. Should HSBC not pay an undisputed invoice, then
the Intellectual Property Rights vesting in the associated Deliverable shall
pass to Consultant (or relevant Consultant Affiliate) until such payment is
made.  Furthermore, nothing herein shall cause or imply any sale, licence, or
other transfer of proprietary rights of or in any third party software or
products from one party to this Agreement to the other party.

 

13.3                           Proprietary computer software, methodologies,
techniques, software libraries, tools, algorithms, materials, products, ideas,
designs, and know-how used by Consultant or the relevant Consultant Affiliate in
providing Services (including all copies, enhancements, modifications,
revisions, and derivative works of any of the foregoing) that:  (a) existed
prior to the commencement of such Services, or (b) are developed independently
of providing the Services hereunder shall be the property of Consultant or the
relevant Consultant Affiliate (“Consultant Properties”).  As between Consultant
or the relevant Consultant Affiliate and HSBC or the relevant HSBC Group Member,
Consultant or the relevant Consultant Affiliate shall at all times be and remain
the sole and exclusive owner of the Consultant Properties.  Subject to payment
for the relevant Deliverable, Consultant or the relevant Consultant Affiliate
hereby grants to HSBC or the relevant HSBC Group Member a perpetual, world-wide,
royalty-free, non-exclusive licence to use, execute, reproduce, transmit,
display, perform, enhance, modify and create derivative works from any
Consultant Properties incorporated into or made a part of the Deliverables only
in connection with the use, sale, licensing, modification, enhancement, or
further development of such Deliverables.

 

13.4                           Notwithstanding anything to the contrary herein,
Consultant, Consultant Affiliates, and their respective personnel shall be free
to use and employ their skills, knowledge, ideas, methodologies, materials or
techniques gained or learned during the provision of any Services, provided that
such items (“Residuals”) (i) are acquired and applied without disclosure of any
Confidential Information of HSBC or the relevant HSBC Group Member, and (ii) are
acquired and applied without unauthorised use or disclosure of any Deliverables
delivered under the applicable SOW.

 

13.5                           Consultant or the relevant Consultant Affiliate
defends and indemnifies, and shall continue to defend and indemnify, HSBC and
all HSBC Group Members from and against, and agrees to pay, any losses,
liabilities, damages and expenses (including legal fees on a full indemnity
basis) incurred by or awarded against HSBC and/or any HSBC Group Members as a
result of, or in connection with, any claim by a third party for an infringement
of any Intellectual Property Rights and/or Consultant Properties and/or
Residuals relating to any Deliverable or any supply of Services provided by or
on behalf of the Consultant or any Consultant Affiliate under this Agreement.
For the avoidance of doubt, in the event of any likely damage to HSBC’s and/or
any HSBC Group Member’s goodwill or reputation, or in the event of an injunction
or any other interim relief (or threat of such relief) HSBC shall be entitled to
instruct senior legal counsel or take such other steps as it deems appropriate,
the reasonable

 

20

--------------------------------------------------------------------------------


 

costs of which shall be included in this indemnity. Without prejudice to the
other obligations in this clause 13.5 the Consultant or the relevant Consultant
Affiliate agrees promptly to assume sole and exclusive control of the defense of
any such claim and all negotiations for settlement.  Without prejudice to the
other obligations in this clause 13.5, the Consultant or the relevant Consultant
Affiliate agrees promptly to pay to HSBC and/or the relevant HSBC Group Member,
any expenses or other amounts howsoever incurred or suffered by HSBC and/or the
relevant HSBC Group Member for the initial handling of any claim upon the
presentation by HSBC and/or the relevant HSBC Group Member of invoices or
receipts which evidence that such expenses or other amounts have been incurred.

 

13.6                          HSBC shall and if HSBC has not done so HSBC shall
use reasonable endeavours to procure that the relevant HSBC Group Member shall:

 

13.6.1                  not unreasonably delay in giving notice in writing to
Consultant or the relevant Consultant Affiliate of any claim referred to in
clause 13.5, where such delay will result in Consultant or the relevant
Consultant Affiliate failing to meet any statutory deadline relating to the
defence of such claim;

 

13.6.2                  not make any admission of liability or agree to any
settlement or compromise of any such claim without the prior written consent of
Consultant or the relevant Consultant Affiliate which shall not be unreasonably
withheld or delayed; and

 

13.6.3                  not unreasonably decline to provide Consultant or the
relevant Consultant Affiliate at Consultant’s or the relevant Consultant
Affiliate’s request and expense, reasonable assistance in connection with those
negotiations and litigation.

 

Consultant or the relevant Consultant Affiliate shall not be responsible to
indemnify HSBC or the relevant HSBC Group Member for any losses, liabilities,
damages or expenses to the extent that they are caused by the failure of HSBC or
the relevant HSBC Group Member to meet the obligations stated above.

 

13.7                           Without prejudice to the above, Consultant or the
relevant Consultant Affiliate will pay promptly, any legal damages, costs and
expenses suffered by HSBC and/or any HSBC Group Members including any financial
awards against HSBC and/or such HSBC Group Members in such action which are
attributable to such claim, provided that HSBC or the relevant HSBC Group Member
gives Consultant or the relevant Consultant Affiliate reasonable notice in
writing of the claim.

 

13.8                           Should a Deliverable or the supply of Services
become, or in HSBC’s opinion be reasonably likely to become the subject of a
claim of infringement of an Intellectual Property Right, Consultant shall, after
consultation with HSBC, promptly either:

 

13.8.1                  procure for HSBC and all HSBC Group Members the right to
continue using the Deliverable or receiving the Services; or

 

13.8.2                  replace or modify the Deliverable or Services to make it
non-infringing without affecting the performance, functionality or
specification.

 

21

--------------------------------------------------------------------------------


 

13.9                           If Consultant is unable to achieve the purpose in
clauses 13.8.1 or 13.8.2 within three (3) months from the first date of
prevention or disturbance of the Deliverable’s use occurs then, without
prejudice to HSBC’s or the relevant HSBC Group Member’s other rights and
remedies, Consultant will return or procure the return to HSBC and the HSBC
Group Members all Charges paid in respect of the Deliverable whose use is
prevented or disturbed, and HSBC or the relevant HSBC Group Member will (to the
extent that such Deliverable is still within its control and shall not cause
loss or damage of any sort to HSBC or relevant HSBC Group Member to return such
affected Deliverable) return the affected Deliverable to Consultant or the
relevant Consultant Affiliate.

 

14                                  LIABILITY

 

14.1                           Neither HSBC nor any HSBC Group Member shall be
liable to Consultant or any Consultant Affiliate, nor shall Consultant or any
Consultant Affiliate be liable to HSBC or any HSBC Group Member, in negligence,
breach of contract, breach of statutory duty or otherwise due to, under and/or
arising out of or in connection with this Agreement to the extent such loss or
damage is consequential, indirect, special or punitive, whether or not that
party had been advised of the likelihood of any such loss or damage.  In no
event shall either party be liable for lost profits or lost business of the
other party whether or not that party had been advised of the likelihood of any
such loss or damage.

 

14.2                           The liability of HSBC and any HSBC Group Members
(together in aggregate) to Consultant and any Consultant Affiliate in
negligence, breach of contract, breach of statutory duty or otherwise due to,
under and/or arising out of or in connection with this Agreement, in respect of
any claim, or series of connected claims arising out of the same cause in any
calendar year, shall not exceed [***].  Consultant or any Consultant Affiliate
is responsible for obtaining if it considers appropriate insurance in respect of
any loss excluded by this Agreement or exceeding the above limit.  The
limitation stated in this clause 14.2 shall not apply to any claim against HSBC
or any HSBC Group Member for non-payment of Charges.  Notwithstanding the
foregoing, in no event shall the liability of HSBC and all HSBC Group Members in
aggregate for all claims that have arisen in each calendar year under this
Agreement, exceed [***].

 

14.3                           The liability of Consultant and any Consultant
Affiliate (together in aggregate) to HSBC or any HSBC Group Member, in
negligence, breach of contract, breach of statutory duty, breach of warranty or
otherwise due to, under and/or arising out of or in connection with this
Agreement, in respect of any claim, or series of connected claims arising out of
the same cause, shall not exceed the [***].  Notwithstanding the foregoing, in
no event shall the liability of Consultant and all Consultant Affiliates in
aggregate for all claims that have arisen in each calendar year under this
Agreement, exceed [***].

 

14.4                           Neither HSBC nor any HSBC Group Member shall be
liable to Consultant or any Consultant Affiliate, in negligence, breach of
contract, breach of statutory duty or otherwise due to, under and/or arising out
of or in connection with this Agreement to the extent that such loss or damage
is:

 

22

--------------------------------------------------------------------------------


 

14.4.1                  a loss of profits; or

 

14.4.2                  a loss of business; or

 

14.4.3                  a loss of data

 

whether or not HSBC or the relevant HSBC Group Members, had been advised of the
possibility of such loss or damage.

 

14.5                           In the event that the Consultant or a Consultant
Affiliate has a claim against HSBC or an HSBC Group Member arising out of or
relating to a SoW, the Consultant or the Consultant Affiliate shall bring such
claim against HSBC or the relevant HSBC Group Member with whom that Consultant
or Consultant Affiliate has entered into the SoW and performed the Services for.
The Consultant or the Consultant Affiliate (as applicable) shall not institute
legal proceedings or make any claim against both HSBC and the relevant HSBC
Group Member in relation to the same loss or damage that the Consultant or the
Consultant Affiliate (as applicable) has incurred.  Except in the case of any
breach of a provision relating to Confidential Information, the parties agree
that they will use their Reasonable Endeavours to resolve all disputes and
issues in good faith at the local level before commencing any litigation or
formal claims.

 

14.6                           HSBC shall be entitled to recover from Consultant
damages in respect of any liability of Consultant or a Consultant Affiliate to
any HSBC Group Member arising out of or relating to this Agreement as though the
relevant loss or damage had been suffered by HSBC.  HSBC and/or HSBC Group
Members shall not be entitled to recover from Consultant and/or Consultant
Affiliate twice in respect of the same loss or damage.

 

14.7                           No limit on liability shall apply to claims for
death and personal injury, fraudulent statements, wilful misconduct, breach of
confidentiality under clause 15 (Confidentiality), or any third party claim for
infringement of Intellectual Property Rights and/or Consultant Properties and/or
Residuals under clause 13 (Intellectual Property Rights) or any claims relating
to a breach of clause 17 (Data Protection).

 

15                                  CONFIDENTIALITY

 

15.1                           Consultant shall and shall procure that all
Consultant Affiliates require their respective employees, agents and contractors
engaged in relation to the Services to enter into and observe the terms of a Non
Disclosure Agreement substantially in the form set out at Attachment A and (if
applicable) a Declaration of Conformity Agreement substantially in the form set
out at Attachment A with HSBC or the relevant HSBC Group Member prior to
commencing the performance of any Service.

 

23

--------------------------------------------------------------------------------


 

15.2                               HSBC and the relevant HSBC Group Member and
Consultant and the relevant Consultant Affiliate shall:

 

15.2.1                                                      keep confidential:
(a) in the case of HSBC and the relevant HSBC Group Member, the Confidential
Information of Consultant and the relevant Consultant Affiliate respectively;
and (b) in the case of the Consultant and the relevant Consultant Affiliate, the
Confidential Information of HSBC and the relevant HSBC Group Member
respectively;

 

15.2.2                                                      do not disclose or
transfer to any third party (other than as permitted hereunder) any such
Confidential Information; and

 

15.2.3                                                      do not use
(including by making unnecessary copies) other than as strictly necessary for
the performance of this Agreement any such Confidential Information.

 

15.3                               HSBC, the relevant HSBC Group Member,
Consultant or the relevant Consultant Affiliate shall be permitted to disclose
another entity’s Confidential Information where such disclosure is required by
applicable law or regulation (including by the Financial Services Authority),
subject to that entity required to make the disclosure giving the entity whose
Confidential Information is to be disclosed notice of the disclosure (where it
is not prevented from doing so by law or applicable regulation), and reasonable
assistance if that entity wishes to challenge the requirement to make the
disclosure.

 

15.4                               HSBC and the relevant HSBC Group Members and
Consultant and the relevant Consultant Affiliates shall be permitted to provide
another entity’s Confidential Information to any other entity, provided such
disclosure is strictly necessary for the purposes of or in connection with this
Agreement and provided that HSBC and Consultant shall each ensure that HSBC
Group Members and Consultant Affiliates respectively comply with the
confidentiality requirements of this Agreement as if they were parties.

 

15.5                               Each party acknowledges that damages will not
be an adequate remedy for any breach of this Clause 15 and shall not seek to
resist an application for an injunction in respect of any breach or threatened
breach of Clause 15 on the grounds that there is an alternative adequate remedy
in damages.

 

16                                  PUBLICITY

 

16.1                           Consultant shall not and shall procure that all
Consultant Affiliates do not disclose the making of this Agreement or any SoW in
any journal magazine or publication or any other medium or otherwise use HSBC’s
or any HSBC Group Member’s names or logos (including any trade marks) in any of
its advertising or publicity material without HSBC’s prior written consent which
may be withheld or given in HSBC’s absolute discretion.

 

16.2                           Notwithstanding clause 16.1, Consultant and
Consultant Affiliates may include a reference to the name of HSBC Holdings plc
and/or the specific legal entity name of any HSBC Group Member which uses their
Services (and not, for the avoidance of doubt, any of HSBC’s logos or trade
marks or any reference to other HSBC Group Members) on their lists of clients.

 

24

--------------------------------------------------------------------------------


 

17                                  DATA PROTECTION

 

17.1                           The parties agree to comply with the provisions
relating to data protection as contained in Attachment D.

 

18                                  BREACH AND TERMINATION

 

18.1                           HSBC may terminate this Agreement, these Terms
and Conditions (in which case for the avoidance of doubt, the SoWs issued
hereunder shall continue until expired or terminated) or any one or more of the
SoWs (in which case for the avoidance of doubt, the remaining SoWs issued
hereunder shall continue until expired or terminated):

 

(a)                                  immediately on written notice if it becomes
apparent that the Consultant or Kanbay has become insolvent or has had a
receiver appointed or has called a meeting of creditors or resolved to go into
liquidation (except for bona fide amalgamation or reconstruction while solvent)
or has had a petition lodged against it in relation to any potential insolvency,
and whichever of the foregoing that occurs is not successfully opposed within
thirty (30) days of being lodged;

 

(b)                                 immediately if there is a change of control
(as defined in clause 1.1(e) above) of the Consultant or Kanbay; or

 

(c)                                  immediately on written notice if the
Consultant fails to cure any material or persistent default of these Terms and
Conditions within thirty (30) days of written notice requiring the default to be
remedied.

 

For the purposes of this clause 18.1, the Consultant and HSBC each acknowledge
and agree and shall procure the acknowledgement and agreement of the relevant
Consultant Affiliates and HSBC Group Members that HSBC shall be entitled to
terminate SoWs pursuant to this clause 18.1 notwithstanding that it is not a
party to that SoW.

 

18.2                           HSBC or the relevant HSBC Group Member may
terminate in whole or in part any supply of Services or Deliverables under any
relevant SoW or any relevant SoW:

 

(a)                                  at any time for any reason whatsoever
without the imposition of any penalty in relation to all or any part of any
Services or Deliverables on written notice of three (3) months or any shorter
period set out in the relevant SoW;

 

(b)                                 immediately on written notice if it becomes
apparent that the Consultant or any Consultant Affiliate has become insolvent or
has had a receiver appointed or has called a meeting of creditors or resolved to
go into liquidation (except for bona fide amalgamation or reconstruction while
solvent) or has had a petition lodged against it in relation to any potential
insolvency, and whichever of the foregoing that occurs is not successfully
opposed within thirty (30) days of being lodged;

 

25

--------------------------------------------------------------------------------


 

(c)                                  immediately if there is a change of control
(as defined in clause 1.1(e) above) of the Consultant, or any Consultant
Affiliate performing Services hereunder, in favour of a third party that is not
a Consultant Affiliate; or

 

(d)                                 immediately on written notice if the
Consultant or any Consultant Affiliate fails to cure any material or persistent
default within thirty (30) days of written notice requiring the default to be
remedied.

 

18.3                           Consultant may terminate these Terms and
Conditions or the relevant SoW in the event that HSBC fails to cure any material
or persistent default that is capable of being remedied, within thirty (30) days
of receipt of written notice requiring the default to be remedied, save that if
the default is caused by any act or omission of an HSBC Group Member or
otherwise relates to the activities of an HSBC Group Member, Consultant shall
only be entitled to terminate this Agreement in accordance with the procedure
set out at clause 20 (Escalation).

 

18.4                           In the event of any termination of this
Agreement, these Terms and Conditions or any SoW (in full or in part) for
whatever reason, the Consultant shall remove and return to HSBC or the relevant
HSBC Group Member or, at HSBC’s or the relevant HSBC Group Member’s option
certify destruction of all copies of all Deliverables (or in the case of partial
termination, Deliverables relevant to the Services that have been terminated),
along with any documentation, information or materials produced during the
performance of the Agreement and all materials, documents, equipment, software,
data or other materials provided by HSBC (or an HSBC Group Member) in relation
to the Services in its control or possession.  Without prejudice to the above,
in the event of termination of this Agreement for any reason whatsoever,
(i) HSBC and HSBC Group Members may keep copies of any Consultant Confidential
Information or other materials or documentation for archival and/or regulatory
purposes as stipulated by any governing regulatory body of HSBC or any HSBC
Group Member (eg FSA), and Consultant shall procure such party is entitled to
retain any such materials of any Consultant Affiliate for such purposes.

 

18.5                           Except for termination by HSBC under clause
18.2(a) or clause 19 (Force Majeure), HSBC shall be entitled to a pro rata
refund of pre-paid Charges in respect of any terminated Service or Deliverable
that relate to any period after the relevant termination date unless otherwise
specified in the applicable SoW.

 

18.6                           Unless otherwise stated by HSBC in its notice to
terminate, termination of these Terms and Conditions shall be without prejudice
to any on-going Services being performed under any SoW issued hereunder, the
performance of which shall continue subject to these Terms and Conditions until
completion or earlier termination.  For the avoidance of doubt, notice to
terminate a SoW issued by either party shall terminate all Services being
provided under that SoW upon expiry of the notice.

 

18.7                           Except for all SoWs which are Fixed-price
Engagements, HSBC or the relevant HSBC Group Member shall have the right at any
time to postpone, suspend or cancel a SoW immediately (but subject always to
clause 18.10) upon giving written notice.  HSBC or the relevant HSBC Group
Member acknowledges that Consultant or the applicable Consultant Affiliate may
reassign

 

26

--------------------------------------------------------------------------------


 

its affected personnel to other projects and clients during any such
postponement or suspension, and that such personnel may no longer be available
to perform Services if/when HSBC or the relevant HSBC Group Member desires to
re-commence the Services.  Consultant and Consultant Affiliates shall have no
liability for the unavailability of personnel as a result of any SoW
postponement or suspension hereunder except that when the Services are
re-commenced on prior reasonable notice from HSBC, Consultant and Consultant
Affiliates shall provide personnel (“Replacement Personnel”) to replace the
affected personnel and such Replacement Personnel shall have at least the same
level of skills and qualifications as the personnel that they have replaced.

 

18.8                           Unless otherwise agreed in writing, any such
suspension of a SoW shall be for a maximum period of six (6) months whereupon
the Services shall be re-commenced or the SoW shall be terminated immediately on
notice by HSBC or the relevant HSBC Group Member.

 

18.9                           HSBC acknowledges that where the Consultant has
undergone its annual fee review during the period of suspension, then any
re-instatement of that SoW shall, subject to negotiation, be subject to a
revision of the previously agreed Charges to take into account the increase in
fees.

 

18.10                     On receipt of the HSBC’s or the relevant HSBC Group
Member’s instructions under clause 18.7, the Consultant or the relevant
Consultant Affiliate shall be entitled to payment for Services completed to the
reasonable satisfaction of HSBC or the relevant HSBC Group Member’s up to the
time that the notice takes effect and in respect of any costs and expenses
reasonably and properly incurred by the Consultant or the relevant Consultant
Affiliate relating to the equipment, materials, personnel or services obtained
or ordered wholly or substantially in connection with performing the Services
which cannot reasonably be defrayed elsewhere.

 

18.11                     Termination of any part of this Agreement shall not
affect rights accrued prior to termination.

 

19                                  FORCE MAJEURE

 

Neither party and no HSBC Group Member or Consultant Affiliate shall be liable
to the other for any delays or failures attributable to any Event of Force
Majeure (other than delays or failures caused by a party’s contractors or
agents, for which the delaying party shall be responsible), save that the
delaying party shall use its Best Endeavours to resume performance as quickly as
possible and shall promptly give the other party full particulars of the failure
or delay and consult with the other party concerning the failure or delay from
time to time as appropriate.  If any such failure or delay continues for a
period of three (3) months or any sixty (60) days in a one hundred and twenty
(120) day period the non-delaying party shall be entitled to terminate this
Agreement immediately on giving to the other written notice.

 

27

--------------------------------------------------------------------------------


20                                  ESCALATION

 

20.1                           If any relevant HSBC Group Member commits any act
that would constitute a material breach by HSBC of the terms of the Agreement,
then Consultant (or at Consultant’s discretion Kanbay) will notify HSBC and the
relevant HSBC Group Member in writing of such breach.

 

20.2                           If the breach is not remedied within fifteen (15)
Business Days following receipt of such notification by HSBC and the relevant
HSBC Group Member (whichever is later), then Consultant (or at Consultant’s
discretion Kanbay) shall be entitled to demand a meeting with a senior
representative of HSBC (and, at HSBC’s option, the relevant HSBC Group Member)
at which the parties will in good faith attempt to resolve any outstanding
breach.

 

20.3                           If the breach has not been remedied following a
further period of thirty (30) days after the conclusion of the meeting,
Consultant shall be entitled to serve written notice, together with the reasons
for the termination, on HSBC (with a copy to the relevant HSBC Group Member) to
terminate the SoW in relation to the HSBC Group Member in breach in forty-five
(45) days (such termination only to take effect if the breach has not been
remedied within that forty-five (45) day period).

 

21                                  DISPUTES

 

21.1                           If at any time a dispute arises out of or in
connection with this Agreement HSBC and the Consultant (or at Consultant’s
discretion Kanbay) (together the “Parties”) shall in the first instance meet in
good faith with a view to resolving the dispute within a period of ten
(10) Business Days from the day the dispute first arises.

 

21.2                           Should the Parties not be able to resolve the
dispute within the ten (10) Business Days, then both Parties shall refer the
matter to their own appropriate level of senior management respectively for
resolution.

 

21.3                           If the relevant senior managers are unable to
resolve the dispute within a further ten (10) Business Days, then the Parties
will attempt to settle the dispute by mediation in accordance with the Centre
for Dispute Resolution (CEDR) Model Mediation Procedure. To initiate a mediation
the initiating party must give notice in writing to the other party and send a
copy of the notice to CEDR.  The mediation will start not later than ten
(10) Business Days after the notice.  Subject to clause 21.5, the Parties agree
not to commence any court proceedings in relation to the dispute until they have
attempted to settle the dispute by mediation and that mediation has either
terminated or failed.

 

21.4                           Unless otherwise agreed in writing, the costs of
any mediation carried out pursuant to this clause shall be shared equally
between the parties.

 

21.5                           Nothing in this Agreement shall prevent either
Party from taking such action as it deems appropriate (including any application
to a relevant court) for injunctive or other emergency

 

28

--------------------------------------------------------------------------------


 

or interim relief in relation to its Intellectual Property Rights or
Confidential Information (or the Intellectual Property Rights or Confidential
Information of, in the case of HSBC any HSBC Group Member or the Intellectual
Property Rights or Confidential Information of, in the case of Consultant, any
Consultant Affiliate).

 

22                                  ADMINISTRATION AND MANAGEMENT OF AGREEMENT

 

22.1                           Consultant recognises the importance of both
parties effectively utilising this Agreement and will procure the dedication of
a central team of Kanbay’s representatives to manage the account commercially
and technically and to report centrally on global activities and who are
appropriately authorised to make decisions concerning this Agreement. In
addition, unless otherwise agreed appropriate Consultant shall procure senior
personnel from Kanbay to meet quarterly with senior personnel from HSBC on a
central basis, to review the execution and management of this Agreement.

 

22.2                           Except where HSBC expressly instructs otherwise,
each party shall be entitled to assume that instructions (whether or not in
writing and howsoever communicated) have been properly authorised by the other
if they are given by the Project Manager (in the case of HSBC) or the Senior
Client Engagement Manager or Senior Delivery Manager (in the case of
Consultant).

 

22.3                           Consultant (or at Consultant’s discretion Kanbay)
shall monitor the performance of the Services and any Deliverables and shall
inform HSBC and HSBC Group Members in writing of any material problems, errors
or defects as soon as known.

 

23                                  ASSIGNMENT

 

23.1                           The Consultant shall not without the prior
written consent of HSBC assign, sub-contract, transfer or part with any right or
obligation under this Agreement nor any part thereof nor delegate any of its
responsibilities or obligations hereunder.  However, Consultant or any
Consultant Affiliate shall have the right to subcontract, in its own discretion
and without HSBC’s prior written consent, all or any portion of the Services to
be provided hereunder to any Consultant Affiliate and Consultant acknowledges
and agrees that it shall be liable for all acts and/or omissions of the
Consultant Affiliate.

 

23.2                           Where HSBC permits the Consultant to sub-contract
any of its obligations under this Agreement, the Consultant shall be liable for
the acts and omissions of the sub-contractor.    The Consultant hereby
indemnifies HSBC and the HSBC Group Members against any damage, liability or
other loss that HSBC and the HSBC Group Members sustain as a result of the acts
and omissions of such sub-contractors.

 

23.3                           HSBC may assign, transfer, part with or
sub-contract any of its rights, responsibilities or obligations under this
Agreement without the prior consent of the Consultant. In the case of any
assignment or sub-contracting by HSBC of any of its obligations under this
Agreement, HSBC agrees that it shall be liable for all acts and/or omissions of
its assignee or sub-contractor.

 

29

--------------------------------------------------------------------------------


 

24                                  VARIATION

 

24.1                              No variation to these Terms and Conditions
shall be effective unless in writing signed by a duly authorised officer of each
of HSBC and Consultant.  For the avoidance of doubt, no document, letter or any
other correspondence issued or executed by any of HSBC’s or Consultant’s
personnel respectively shall be effective unless such individuals are duly
authorised officers of the entity they are executing on behalf of.

 

24.2                           Unless otherwise permitted in a SoW, no variation
to a SoW shall be effective unless in writing signed by a duly authorised
officer of each of the entities that enter into that SoW. For the avoidance of
doubt, no document, letter or any other correspondence issued or executed by an
entity’s personnel shall be effective unless such individuals are duly
authorised officers of the entity they are executing on behalf of.

 

25                                  NOTICES

 

25.1                           All notices shall be given in writing (including
where agreed by email) and shall be sent to the following:-

 

HSBC:

for the attention of:

 

Head of IT Planning & Finance

Group IT

HSBC Holdings plc

8 Canada Square

London E14 5HQ

 

Fax: 44(0)207 991 4704

 

With a copy to:

 

Head of Group Purchasing

HSBC Holdings plc

8 Canada Square

London E14 5HQ

 

Fax: 44(0)207 992 4818

Consultant:

for the attention of:

President

Kanbay Europe Ltd.

Compass House, Vision Park

Histon

Cambridge, CB4 9AD UK

 

30

--------------------------------------------------------------------------------


 

Fax: 44 1223 257 786

 

With a copy to:

 

Kanbay International, Inc.

6400 Shafer Court

Rosemont, Illinois 60018

Attention: Vice President and General Counsel

 

Fax: (847) 384-0500

 

25.2                           Notices relating to the activities of any
relevant HSBC Group Member shall be copied to the relationship manager or other
senior representatives of that HSBC Group Member.

 

25.3                           A notice sent by post or courier shall be deemed
(in the absence of evidence of earlier receipt) to have been delivered
forty-eight (48) hours after despatch. A notice sent by electronic means shall
be deemed to have been received on the first working day following its despatch
provided (in the case of fax) notification of a successful and complete
transmission is obtained.

 

26                                  SET-OFF

 

Where the Consultant or Consultant Affiliates have incurred any undisputed
liability to HSBC or any HSBC Group Member under this Agreement HSBC or any HSBC
Group Member may set-off the undisputed amount of such liability against any sum
that would otherwise be due to Consultant or Consultant Affiliate under this
Agreement or otherwise.

 

27                                  FURTHER ASSURANCE

 

The Consultant shall and shall procure that any relevant Consultant Affiliate
shall at their sole cost and expense use all Reasonable Endeavours to do or
procure to be done all such further acts and things and execute or procure the
execution of all such other documents as HSBC and the relevant HSBC Group Member
may from time to time reasonably require for the purpose of giving HSBC and the
HSBC Group Members the full benefit of the provisions of this Agreement and for
the fulfilment of their respective obligations under this Agreement.

 

28                                  COUNTERPARTS

 

These Terms and Conditions (or any SoW) may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original,
and all the counterparts together shall constitute one and the same instrument.

 

31

--------------------------------------------------------------------------------


 

29                                  INSURANCE

 

Consultant shall maintain throughout the Term of this Agreement and any SoW and
for six years thereafter adequate reasonable insurance cover with a reputable
insurer acceptable to HSBC in relation to Consultant’s and Consultant
Affiliates’ risks under this Agreement.  Consultant shall at HSBC’s request from
time to time furnish such evidence as HSBC may reasonably request to demonstrate
that such insurance cover has been maintained in force with such insurer, and
copies of any policy documentation requested by HSBC.

 

30                                  INTERNAL AND EXTERNAL AUDIT

 

30.1                           Consultant shall and shall procure that
Consultant Affiliates shall provide access to the Deliverables and all other
materials relating to the provision of the Services to any internal or external
auditors or examiners of HSBC or the HSBC Group Members.

 

30.2                           HSBC and the HSBC Group Members are subject to
certain regulatory requirements (including from the Financial Services
Authority, the Bank of England and other competent regulatory bodies in other
jurisdictions) and as a result, in addition to the Consultant’s obligations
under Clause 30.1 Consultant shall, upon request and reasonable prior notice,
provide to or procure for HSBC, HSBC Group Members or internal or external
auditors or examiners of HSBC or HSBC Group Members, copies of Consultant’s or
any relevant Consultant Affiliate’s records pertaining to Consultant’s and
Consultant Affiliates’ compliance with their obligations regarding the
transactions contemplated hereunder and/or a statement attesting to Consultant’s
or the relevant Consultant Affiliate’s ongoing financial viability in the
opinion of, and issued by, Consultant’s or the relevant Consultant Affiliate’s
independent third party accounting firm.

 

30.3                           HSBC or a relevant HSBC Group Member may by
itself or by engaging a reputable third party auditor(s), audit the Consultant’s
performance of this Agreement, or Consultant shall procure such right in
relation to any Consultant Affiliate requested by HSBC or any HSBC Group
Member.  HSBC or the relevant HSBC Group Member shall give the Consultant (or
the Consultant Affiliate) reasonable prior notice of any intended audit.  The
Consultant shall use its Reasonable Endeavours to provide or procure for the
HSBC Group Member or relevant auditor access to all information, facilities,
materials, installations, premises, procedures or other resources (including
staff) as it shall reasonably require to undertake the audit, subject to HSBC or
the relevant HSBC Group Member requiring the auditor to enter into a reasonable
confidentiality agreement with the Consultant (or Consultant Affiliate)
restricting disclosure of the Consultant’s (or Consultant Affiliate’s)
Confidential Information to a reasonable extent.  Notwithstanding the foregoing,
Consultant shall and shall procure that Consultant Affiliates shall provide all
information, access and assistance as is required to enable HSBC or a HSBC Group
Member to comply with any applicable laws, regulations or regulatory requests.

 

30.4                           Consultant shall (and shall procure that
Consultant Affiliates shall) comply with any request of HSBC or any HSBC Group
Member for information relating to the Services or any SoW that may be required
by HSBC or any HSBC Group Member to enable them to comply with

 

32

--------------------------------------------------------------------------------


 

the US Sarbanes-Oxley Act of 2002 (and any resultant, similar or replacement
legislation, rules or guidance).

 

31                                  RELATIONSHIP OF THE PARTIES

 

31.1                           The relationship of HSBC and the HSBC Group
Members, and Consultant, Consultant Affiliates and Consultant Personnel shall be
that of an independent contractor and not employer-employee. No Consultant
Personnel or other employee, agent, contractor or representative of Consultant
or Consultant Affiliates shall make any representations on behalf of HSBC or the
HSBC Group Members nor may bind the same to any obligation, purchase or
liability. Consultant will be responsible for the acts and omissions of its (or
any Consultant Affiliates’) Consultant Personnel or other employees, agents,
contractors or representatives in respect to HSBC’s and HSBC Group Member’s
security requirements and business policies in performing obligations under this
Agreement (including while on the premises of HSBC and HSBC Group Members).

 

31.2                           Consultant (or Consultant Affiliates, as
applicable) will have sole authority and independent control over the means by
which the Services are performed.  Consultant shall retain the right to perform
services for others during the term of this Agreement.  Consultant is not an
agent of HSBC or any HSBC Group Member and has no authority whatsoever to bind
HSBC or any HSBC Group Member by representations, contract or agreement of any
kind.

 

32                                  GENERAL

 

32.1                           Entire Agreement

 

The provisions of this Agreement, as amended, and the applicable SoW shall
constitute the entire Agreement between the parties with respect to the Services
and Deliverables, and, unless otherwise expressly provided, supersede all prior
agreements, representations, statements, negotiations and undertakings (other
than representations made fraudulently).

 

32.2                           Severability

 

If any provision of this Agreement is held by a court to be invalid or
unenforceable and can be deleted without altering the essence of the Agreement,
the unlawful provision will be severed and the remaining provisions will remain
in full force or effect.

 

32.3                           Survival

 

Clauses 1 (Definitions and Interpretation), 13 (Intellectual Property Rights),
14 (Liability), 15 (Confidentiality), 16 (Publicity), 17 (Data Protection), 18
(Breach and Termination), 26 (Set-Off), 29 (Insurance) and 30 (Internal and
External Audit), this clause 32 (General) and all other provisions of these
Terms and Conditions or as they are incorporated and apply to a SoW intended to
survive termination shall survive termination as the context requires.

 

33

--------------------------------------------------------------------------------


 

32.4                           Waiver

 

No relaxation forbearance delay or negligence by either party in enforcing any
of the terms and conditions of this Agreement or the granting of time by either
party to the other shall prejudice affect or restrict the rights and powers of
that party.  No waiver of any terms or conditions of this Agreement shall be
effective unless made in writing and signed by the party against which
enforcement of the waiver is sought.  The waiver of any breach of any term or
condition of this Agreement shall not be construed as a waiver of any subsequent
breach or condition whether of the same or different nature.  Except where
otherwise explicitly agreed all remedies in this Agreement are cumulative and
not exclusive of any other remedy or right in this Agreement or at law.

 

32.5                           Foreign Laws

 

The supply of Services or Deliverables in certain territories may be subject to
certain amended or additional terms set out in a SoW, which shall apply in
relation to any such supply in any relevant territory.

 

32.6                           Third Parties

 

Except as set forth in these Terms and Conditions or a SoW and throughout these
Terms and Conditions or a SoW in relation to HSBC Group Members and Consultant
Affiliates, nothing in these Terms and Conditions or a SoW is intended to, nor
shall create any right enforceable by any third party or person not a party to
these Terms and Conditions or a SoW and the Contracts (Rights of Third Parties)
Act 1999 shall not otherwise apply to these Terms and Conditions or a SoW.  The
consent of a third party (including a HSBC Group Member or a Consultant
Affiliate) shall not be required for the amendment, variation or termination of
these Terms and Conditions or a SoW (subject to Clause 1.1(i) as such provision
is incorporated in the SoW).

 

32.7                           No Partnership

 

No part of this Agreement is intended to create or record any employment,
partnership, joint venture, agency or other such relationship between HSBC, HSBC
Group Members and the Consultant or Consultant Affiliates (or their personnel). 
For the avoidance of doubt all personnel of the Consultant or the Consultant
Affiliates shall remain employees or suppliers to the Consultant or Consultant
Affiliates, and shall not be regarded as employees, agents, contractors or
representatives of HSBC or any HSBC Group Member.

 

32.8                           Governing Law

 

This Agreement shall be governed in all respects by the Laws of England and
Wales and the parties submit to the exclusive jurisdiction of the English Courts

 

34

--------------------------------------------------------------------------------


 

Agreed for and on behalf of :

 

KANBAY EUROPE LIMITED

HSBC HOLDINGS plc

 

 

 

Signed

 

 

 

Signed

 

 

 

 

 

 

 

 

 

Name

 

 

 

Name

 

 

 

 

 

 

 

 

 

Title

 

 

 

Title

 

 

 

 

 

 

 

 

 

Date

 

 

 

Date

 

 

 

35

--------------------------------------------------------------------------------


 

ATTACHMENT A – Annex 1 - UK Declaration of Conformity

 

DECLARATION OF CONFORMITY

 

1.               I hereby confirm that I have read and will conform during the
period of my temporary assignment to the HSBC rules as may be amended from time
to time in respect of the following :

 

a)                                     Specific policies and standards
concerning Information Technology and Information Technology Security
Guidelines. I understand that the loading or use of deliverables not provided
and authorised by the HSBC on HSBC computer systems and/or the loading or use of
deliverables authorised by HSBC on any personal or non HSBC equipment is
strictly forbidden;

 

b)                                    UK Staff Dealing Rules in relation to
securities dated April 1994;

 

c)                                     The Data Protection Act 1998;

 

d)                                    HSBC’s Equal Opportunities policy;

 

e)                                     Emergency and Evacuation Procedures and
the Guide to Health and Safety and Fire;

 

f)                                       Security rules specific to the building
where I am to carry out my temporary assignment;

 

g)                                    Standards of dress;

 

h)                                    Specific rules relating to the HSBC’s “No
Smoking” policy;

 

i)                                        Any specific rules and standards to be
adhered to in the course of my temporary assignment advised to me by HSBC
Holdings plc.

 

2.                                      And confirm that:

 

a)                                     I have never been convicted of a criminal
offence involving fraud or dishonesty;

 

b)                                    I have never been summarily dismissed in
connection with or convicted of any offence under the legislation relating to
banking, building societies, companies, consumer credit, credit unions, friendly
societies, industrial or provident societies, insolvency, insurance or other
financial services;

 

c)                                     I have never been involved in any
complaint concerning an alleged breach of the rules of a regulatory authority in
respect of unsolicited calls.

 

36

--------------------------------------------------------------------------------


 

Signed

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

Witnessed

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

Department

 

 

 

 

 

 

 

Date

 

 

 

 

37

--------------------------------------------------------------------------------


 

ATTACHMENT A – Annex 2 - Declaration of Confidentiality

 

HSBC Holdings plc

(and other HSBC Group Companies)

Declaration of Confidentiality

 

I, the undersigned, hereby and solemnly undertake that I will at all times
maintain strict confidentiality with regard to, and will not for my own or
anyone else’s use (whether for profit or not) make copies of or notes about, any
and all matters of a confidential nature concerning HSBC Holdings plc and any
company in the HSBC Group (Group having the definition given in Section 53 of
the Companies Act, 1989) their customers, the state of their accounts and any
other matter relating to the HSBC Holdings plc and other HSBC Group companies
business except where required by law to disclose such information or with the
prior consent of HSBC Holdings plc, the HSBC Group Company or the person to whom
any duty of confidence is owed.  Should I be by law, required to make such a
disclosure I shall so far as lawful promptly inform the relevant HSBC Group
Company of such a requirement.

 

I undertake to deliver up to HSBC Holdings plc or to such other HSBC Group
Company as is appropriate all and any records in any medium which I may hold at
the end of my assignment with any such company.

 

I acknowledge that damages will not be an adequate remedy for any breach of this
obligation and I shall not seek to resist an application for an injunction in
respect of any breach or threatened breach of this obligation on the grounds
that there is an alternative adequate remedy in damages.

 

Signed

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

Witnessed

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

Department

 

 

 

 

 

 

 

Date

 

 

 

 

38

--------------------------------------------------------------------------------


 

ATTACHMENT B – ADDITIONAL PARTIES ENTITLED TO THE BENEFIT OF THIS AGREEMENT

 

None as at the date of execution of these Terms and Conditions.

 

39

--------------------------------------------------------------------------------


 

ATTACHMENT C – PRO FORMA STATEMENT OF WORK

 

SoW Number:

 

Project Name:

 

Consultant - Project Manager Signature:

Date:

Customer - Project Manager Signature:

Date:

 

 

THIS STATEMENT OF WORK IS MADE THIS                    DAY OF                   
[200   ]

 

Between:

 

[       ] whose registered office is [     ] (Registered Number [      ]) which
shall hereinafter be referred to as “Customer”; and:

 

[       ] whose registered office is [     ] (Registered Number [      ]) which
shall hereinafter be referred to as “Consultant”.

 

Whereas:

 

A.           HSBC Holdings plc and Kanbay Europe Ltd have entered into a Global
Supply Agreement dated 19th April 2005 (“Global Supply Agreement”) which sets
out the terms and conditions under which Kanbay Europe Ltd and/or its affiliates
may provide consulting services to HSBC Holdings plc and/or its affiliates. 
Such services shall be detailed in an agreed Statement of Work.

 

B.             The parties agree that the Consultant shall provide the services
set out in this Statement of Work to the Customer in accordance with the terms
and conditions set out herein.

 

Now it is agreed as follows:

 

The parties agree that the terms and conditions of the Global Supply Agreement
shall apply to and be incorporated into this Statement of Work. For the
avoidance of doubt, the parties agree that in the event of any conflict between
a provision of the Global Supply Agreement and a provision of this Statement of
Work, clauses 1.1(g),(h) and (i)  of the Global Supply Agreement shall apply to
resolve any such conflict.

 

Customer and Consultant each acknowledge and agree that it will comply with the
provisions of the Global Supply Agreement as if it were a party to that
agreement.

 

1.              Commencement Date

This Statement of Work shall commence on [        ] (“Effective Date”).

 

2.              Services/Tasks

For the purposes of this Statement of Work, the “Services” shall consist of the
following:

 

40

--------------------------------------------------------------------------------


 

The Deliverables [will/will not] be used in a live production environment (see
clause 4.3 of the Global Supply Agreement).

 

3.              Specification / Requirements

 

 

4.              Implementation Plan/Timetable for completion of Services

 

 

5.              Acceptance Tests

 

 

6.              Charges

[FIRST YEAR]

 

 

[Subsequent Years]

 

 

7.              Invoice date(s)

 

 

8.              Consultant Key Personnel

 

Name

 

Title

 

Start — Expiration

 

Local or Offshore

 

 

 

 

 

 

 

 

 

 

9.              Other Consultant Personnel

 

Name

 

Title

 

Start — Expiration

 

Local or Offshore

 

 

 

 

 

 

 

 

 

 

10.       Consultant Project Manager

 

11.       Customer Project Manager

 

41

--------------------------------------------------------------------------------


 

12.       Reporting and Meetings

 

13.       Scope of any training to be provided

 

[Detail scope of the training]

 

The training will be provided [at no charge]/[at a charge of [insert]].

 

14.       Acceptance Certificate

Is an Acceptance Certificate required to be issued for each Deliverable? Yes/No
(See clause 6.2)

 

42

--------------------------------------------------------------------------------


 

This form statement of work was used for engagements entered into under the
Consulting Agreement, dated November 14, 1994, between Kanbay Incorporated and
HSBC Technology & Services (USA) Inc. (the “Old Agreement”).  The Old Agreement
was terminated as of April 19, 2005 and this statement of work is now governed
by the terms of the Consultancy Services Global Supply Agreement, dated
April 27, 2005, between Kanbay Europe Ltd. and HSBC Holdings plc (the “New
Agreement”).  Pursuant to the terms of the New Agreement, this form statement of
work may also be used for engagements entered into under the New Agreement.

 

 

For Internal Kanbay Purposes Only:

 

CA No.

 

 

S.O. No.

 

 

Statement of Work No.     

 

 

 

 

 

New Client

 

Household P.O. No. 

 

 

 

 

 

 

Extension

 

 

 

 

 

 

 

Correction

 

 

 

 

 

 

 

Add-On Sale

 

 

 

STATEMENT OF WORK

(PURCHASE ORDER)

TO

MASTER SERVICES AGREEMENT

 

(“Kanbay”)

(“Household”)

Name:

Name:

6400 Shafer Court, Suite 100

Address:

Rosemont, IL 60018

 

(847) 384-6100

Telephone Number:

 

 

 

 

By:

 

 

By:

 

 

Print Name:

 

 

Print Name:

 

 

Title:

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

 

By signing above, the parties agree to the terms and conditions of this
Statement of Work (a.k.a. Purchase Order) and to the terms and conditions of the
Consulting Agreement between [                              ] (“Household” or
“HI”) and [                              ] (“Kanbay”), effective
                   , which by this reference is incorporated herein.

 

1.                                       Services

 

[List Services.]

 

The Services will be provided by the Kanbay resources identified below on a
                                 basis, at the following rates:

 

43

--------------------------------------------------------------------------------


 

[List Rates.]

 

All changes to the scope of the Services provided under this Statement of Work
must be in writing and signed by authorized representatives of the parties. 
Upon Household’s request, Kanbay shall provide a good faith estimate of any
additional time or charges associated with any requested change.

 

2.                                       Household’s Responsibilities – Prior to
and during the term of this Statement of Work, Household shall perform the
following tasks:

 

[List Household Responsibilities.]

 

3.                                       Estimated Timetable for Commencement
and Completion of Services (including Phases, if applicable) – Provided there
are no changes to the project assumptions or the current plans as provided in
Section 1, and the parties perform their respective responsibilities as provided
herein, Kanbay currently estimates that the Services shall be completed
approximately            after commencement of the Services, which is currently
scheduled for                               .

 

4.                                       Conditions of Acceptance (if any) by
Household – All Services provided hereunder will be deemed accepted by Household
                               after performance thereof unless Household
notifies Kanbay, in writing and with a written list of discrepancies, that the
Services are non-compliant with the terms of the Statement of Work.  Household
will promptly provide to Kanbay defect reports with documentation to support and
assist in the correction process if any non-compliance is claimed by Household. 
Household will also provide reasonable assistance in remedying the defect,
including, without limit, providing additional computer runs to duplicate the
conditions at the time of error and allowing access to code and data files (if
applicable).  Kanbay will investigate and/or address any alleged non-compliance,
and Household shall diligently review any fixes provided by Kanbay in response
to Household’s written list of non-compliant items.  Unless Household notifies
Kanbay in writing that said items are still non-compliant, said fixes shall be
deemed accepted by Household                  after the delivery of a fix for
any non-compliant item or                following Household’s receipt of
written notification from Kanbay stating that the non-compliant item(s) are
compliant.

 

5.                                       Location of Performance of Work – [List
Location of Performance of Work.]

 

6.                                       Fees – Household shall pay Kanbay on a
                                     basis at the rates set forth in Section 1. 
The Services fees, as well as all expenses, shall be invoiced by Kanbay on a
               basis for the immediately preceding invoice period.  Each invoice
shall be due and payable in                    within            calendar days
after receipt of such invoice.

 

7.                                       Assumptions – Kanbay and Household have
worked cooperatively to define the scope of this project.  In defining the
foregoing, the parties assumed that certain elements or assumptions would be in
effect throughout the term of the Statement of Work.  The parties agree that, to
the best of their knowledge, all relevant assumptions have been set forth below:

 

[List Assumptions.]

 

Any changed, incorrect or additional elements or assumptions may result in an
increased cost to both of the parties.

 

44

--------------------------------------------------------------------------------


 

This form statement of work was used for engagements entered into under the
Consulting Agreement, dated November 14, 1994, between Kanbay Incorporated and
HSBC Technology & Services (USA) Inc. (the “Old Agreement”).  The Old Agreement
was terminated as of April 19, 2005 and this statement of work is now governed
by the terms of the Consultancy Services Global Supply Agreement, dated
April 27, 2005, between Kanbay Europe Ltd. and HSBC Holdings plc (the “New
Agreement”).  Pursuant to the terms of the New Agreement, this form statement of
work may also be used for engagements entered into under the New Agreement.

 

STATEMENT OF WORK

 

SOW NO.                       

 

ISSUED TO KANBAY INCORPORATED

 

Pursuant to the Consulting Agreement (the “Agreement”) between
[                       ] (“Kanbay”) and             [                       ]
(“Household”), containing an Effective Date of                               ,
as extended by subsequent agreements, (which Agreement is incorporated herein by
this reference), Household hereby orders from Kanbay the following:

 

1.                                       Term.  The initial term of this
Statement of Work shall be                            commencing on
                 (the “Effective Date”) and shall expire on the
                        , unless earlier terminated or extended in accordance
with the Agreement, as modified herein.

 

2.                                       Services.  [List Services]

 

 

3.                                       Definitions.  [List Definitions]

 

 

4.                                       Services/Fees – First Year.  [List
Services/Fees]

 

 

5.                                       Services/Fees – Subsequent Years. 
[List Services/Fees]

 

 

6.                                       Special Projects.  Kanbay and Household
agree that the fees set forth herein shall not apply to Kanbay’s performance of
special projects requested by Household that: (i) are outside the scope of the
Services; (ii) require Kanbay to provide personnel possessing special skills
distinct from those skills generally possessed by Kanbay personnel providing the
Services under this Agreement; or (iii) require an increase in the number of
either Onsite or Offshore Kanbay personnel (collectively, “Special Projects”). 
Special Projects performed on a                                      basis will
be paid on                  rates which shall be agreed upon
                              .  Household and Kanbay may also agree to perform
Special Projects on a

 

45

--------------------------------------------------------------------------------


 

                                           basis.  Unless otherwise agreed by
the parties, Household shall pay Kanbay for the performance of Special Projects
on a                                              basis.

 

7.                                       Invoicing.  Kanbay shall invoice
Household on                                                    for the fees set
forth above for: Services to be performed during that period;
                                                .

 

8.                                       Project Managers.

(a) Kanbay shall assign a senior project manager (the “Kanbay Senior Client
Engagement Manager”) who shall, among other things, [list responsibilities]. 
The Kanbay Senior Client Engagement Manager shall work with the Household
Project Manager on a frequent and informal basis.

 

(b) Household shall assign a project manager (“Household Project Manager”) to
assist the Kanbay Client Engagement Manager in connection with the delivery of
the Services.  The Household Project Manager shall [list responsibilities].

 

9.                                       Status Reports and Meetings. 
                             following the Effective Date, and every
                 thereafter, Kanbay shall provide Household with a written
report setting forth the number of hours utilized by Household for the preceding
                 (the “Utilization Report”).  In addition to the Utilization
Report, Kanbay shall deliver to Household on a                  basis a written
report (“Status Report”) summarizing Household’s utilization of Kanbay
resources, personnel assignments, and the status of various projects.  Kanbay
senior management and Household representatives shall hold meetings on a
                 basis to review the Status Report and Utilization Report, if
applicable, and discuss ongoing performance and utilization issues, and planned
or anticipated projects or changes.  If any Utilization Report or Status Report
reveals excessive under- or over-utilization of Kanbay personnel, the parties
will negotiate in good faith an appropriate adjustment to the schedule of
Services to be performed, number of FTE’s to be utilized, and/or fees to be paid
Kanbay for the Services.

 

10.                                 Notwithstanding any terms in the Agreement
to the contrary, this Statement of Work may be terminated by Household for its
convenience
                                                                                                        .

 

11.                                 Kanbay shall not make any unauthorized
disclosure of or use any personal information of individual consumers which it
receives from the other party or on the other party’s behalf other than to carry
out the purposes for which such information is received, Kanbay shall comply, to
the extent applicable, with the requirements of the implementing regulations of
Title V of the Gramm-Leach Bliley Act of 1999.

 

12.                                 The parties hereto reaffirm the terms of
Section 11 of the Agreement.

 

This Statement of Work shall not be effective or binding on either party until
accepted and executed by both parties.

 

[                                                       ]

[                                                       ]

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

 

46

--------------------------------------------------------------------------------


 

ADDENDUM TO STATEMENT OF WORK

 

ISSUED TO KANBAY INCORPORATED

 

This Addendum amends and modifies a certain Statement of Work, with an Effective
Date of                                and having a                           ,
by and between [                   ] (“Kanbay”) and
[                                   ] (“Household”).

 

Unless otherwise defined herein, all capitalized terms shall have the meanings
ascribed to them in the Statement of Work.

 

 

 

Except as amended above, all terms and conditions of the Statement of Work shall
remain in full force and effect. 

 

[                                                       ]

[                                                       ]

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

 

47

--------------------------------------------------------------------------------


 

This form statement of work was used for engagements entered into under the
Consulting Agreement, dated November 14, 1994, between Kanbay Incorporated and
HSBC Technology & Services (USA) Inc. (the “Old Agreement”).  The Old Agreement
was terminated as of April 19, 2005 and this statement of work is now governed
by the terms of the Consultancy Services Global Supply Agreement, dated
April 27, 2005, between Kanbay Europe Ltd. and HSBC Holdings plc (the “New
Agreement”).  Pursuant to the terms of the New Agreement, this form statement of
work may also be used for engagements entered into under the New Agreement.

 

 

For Internal Kanbay Purposes Only:

MSA No.

 

 

S.O. No.

 

 

SOW No.

 

 

 

 

 

¨  New Client

 

P.O. No.

 

 

 

 

 

¨  Extension

 

 

 

 

 

 

 

¨  Correction

 

 

 

 

 

 

 

¨  Add-On Sale

 

 

 

 

STATEMENT OF WORK

TO

THE CONSULTING AGREEMENT

 

(                                           )

(                                           )

Name:

 

 

 

Name:

 

 

 

Address:

 

 

 

Address:

 

 

City, State Zip:

 

 

 

City, State Zip:

 

 

Telephone Number:

 

 

 

Telephone Number:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Print Name:

 

 

Print Name:

 

 

Title:

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

By signing above, the parties agree to the terms and conditions of this
Statement of Work (a.k.a. Purchase Order) and to the terms and conditions of the
Consulting Agreement between [                                   ]. (as well as
its subsidiaries) and [                                   ], dated November 14,
1994 (the “Agreement), which by this reference is incorporated herein.  For the
convenience of contracting, the parties to this Statement of Work hereby
acknowledge and agree to the terms and conditions of the Agreement, as subject
to the express terms and conditions of this Statement of Work, as if each party
to this Statement of Work executed the Agreement in the place of, and without
reference to, their respective affiliated companies.

 

1.                                       Services –

 

[List Services.]

 

All changes to the scope of the Services provided under this Statement of Work
must be in writing and approved by both parties.

 

48

--------------------------------------------------------------------------------


 

2.                                       Location of Performance of Work –

 

[List Location of Performance of Work.]

 

3.                                       Fees –

 

[List Fees.]

 

4.                                       Conditions of Acceptance (if any) by
                                     – All Services performed hereunder will be
deemed accepted by                                          after performance
thereof unless                                      notifies Kanbay in writing,
and with a written list of discrepancies, that the Services are non-compliant
with the terms of this Purchase Order.

 

49

--------------------------------------------------------------------------------


 

This form statement of work was used for engagements entered into under the
Consulting Agreement, dated November 14, 1994, between Kanbay Incorporated and
HSBC Technology & Services (USA) Inc. (the “Old Agreement”).  The Old Agreement
was terminated as of April 19, 2005 and this statement of work is now governed
by the terms of the Consultancy Services Global Supply Agreement, dated
April 27, 2005, between Kanbay Europe Ltd. and HSBC Holdings plc (the “New
Agreement”).  Pursuant to the terms of the New Agreement, this form statement of
work may also be used for engagements entered into under the New Agreement.

 

Statement of Work

 

This statement of Work references Consulting Agreement between
[                     ] and [                             ] on behalf of its
subsidiaries and affiliates.

 

Last Name

 

First Name

 

Middle Name

 

VEN ID

 

Start Date

 

End Date

 

VP

 

Location

 

Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[List names]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Consultants will only be paid for the time period listed on this form

 

Compensation will be based on the number of hours worked and renumerated on the
basis of an hourly rate or negotiated amount to be determined for each
individual assigned.  No compensation is available for vacation, sick time,
personal business, holidays, or any other non-project related time.

 

50

--------------------------------------------------------------------------------


 

SERVICES TO BE PERFORMED

 

Consultant agrees to exercise reasonable diligence to perform the following
services as required to complete the assigned task(s) in the agreed upon
schedule.  Consultant will be working under the direction of Household
management.

 

 

[                                                         ]

 

 

 

[                                                         ]

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

Form Data for

 

Close

Edit

Delete

 

Form Name:

 

 

Submitted By:

 

 

 

 

 

 

 

Log Number:

 

 

Status:

 

 

 

 

 

 

 

Date Created:

 

 

 

 

 

 

51

--------------------------------------------------------------------------------


 

Comment History:

 

WorkFlow History:

 

Decision

 

Reviewer List

 

Date Submitted

 

Date Reviewed

 

 

 

 

 

 

 

 

Field Names

 

Labels

 

Values

 

 

 

 

 

 

 

[List field names]

 

[List labels]

 

[List values]

 

 

52

--------------------------------------------------------------------------------


 

ATTACHMENT D – DATA PROTECTION PROVISIONS

 

1.                                                                   
DEFINITIONS

 

1.1                                                             For the purposes
of this Attachment D, the following terms shall have the following meaning:

 

(a)                                                         “Company
Representative” means in the case of each of HSBC or the relevant HSBC Group
Member and the Consultant or the relevant Consultant Affiliate, the officer or
person nominated (or such other officer or person as each party may designate in
writing from time to time) to be responsible for day-to-day liaison between the
parties and for monitoring the performance of the Services by the Consultant or
the relevant Consultant Affiliate;

 

(b)                                                        “Data Protection
Legislation” means the UK Data Protection Act 1998;

 

(c)                                                         “Personal Data”
means any data from which a living individual can be identified that may be
transferred by HSBC or other HSBC Group Members, or their respective agents
and/or customers to the Consultant and processed by the Consultant in accordance
with the terms of this Agreement;

 

(d)                                                        “Premises” means any
premises from which the Consultant or the Consultant Affiliate (as applicable)
provides the Services;

 

(e)                                                         “Processing” means
in relation to Personal Data, obtaining, recording or holding the Personal Data
or carrying out any operation or set of operations on Personal Data, including:

 

•                                organisation, adaptation or alteration of the
Personal Data; or

 

•                                retrieval, compilation or use of the Personal
Data; or

 

•                                disclosure of the Personal Data by
transmission, dissemination or otherwise making available; or

 

•                                alignment, combination, blocking, erasure or
destruction of the Personal Data;

 

(f)                                                           “Security
Measures” means the standard security procedures and requirements set out, or
referred to, in Schedule 1 (or in any substitute schedule agreed by the parties
from time to time);

 

(g)                                                        “System” means the
computer hardware and software programmes (if any) utilised from time to time to
provide the Services to HSBC or the HSBC Group Member;

 

53

--------------------------------------------------------------------------------


 

2.                                                                   PROVISION
OF SERVICES

 

2.1                                                             Each of the
parties acknowledge that, to the extent that the provision of Services involve
the Consultant or Consultant Affiliate (as applicable) in the processing of
Personal Data, the respective rights of data subjects and/or any data protection
commissioner or national information commissioner (or any functionary with
similar responsibilities) under any relevant Data Protection Legislation shall
not be prejudiced in any way by the terms of this Agreement.

 

2.2                                                             The Consultant
or Consultant Affiliate (as applicable) undertakes that at all times during the
term of this Agreement:

 

(i)                                               it will provide the Services
in accordance with the provisions of this Agreement and the Security Measures;

 

(ii)                                                      it will respect the
principles set out in the relevant Data Protection Legislation in performing the
Services;

 

(iii)                                         it shall promptly notify the
Company Representative of HSBC in writing on becoming aware of the occurrence of
any material development or occurrence which may inhibit the Consultant or
Consultant Affiliate (as applicable) in its ability to perform its obligations
hereunder;

 

2.3                                                               The Consultant
or Consultant Affiliate (as applicable) shall promptly take all necessary steps
within its power to comply with any instructions received from HSBC the relevant
HSBC Group Member in respect of the Processing of Personal Data. In particular,
if at any time HSBC or the relevant HSBC Group Member requests the Consultant or
Consultant Affiliate (as applicable) to refrain or desist from Processing any
specific Personal Data the Consultant or Consultant Affiliate (as applicable)
shall immediately take all necessary steps within its power to comply with
HSBC’s or the relevant HSBC Group Member’s request.

 

2.4                                                               The Consultant
or Consultant Affiliate (as applicable) shall maintain a written contingency
plan, containing procedures for the continued performance of the Services in the
event of a disaster or other failure that results in a significant interruption
of the Services at the Premises and shall provide a copy to HSBC or the relevant
HSBC Group Member at their request.

 

3.                                                                     HUMAN
RESOURCES

 

3.1                                                              The Company
Representatives shall have responsibility for liaison with each other to ensure:

 

(i)                                  general compliance by the Consultant or
Consultant Affiliate (as applicable) with the terms of this Attachment D; and

 

(ii)                               any Processing of Personal Data by the
Consultant or Consultant Affiliate (as applicable) in relation to the provision
of the Services is being undertaken in compliance with the relevant Data
Protection Legislation.

 

54

--------------------------------------------------------------------------------


 

4.                                                                   SECURITY

 

4.1                                                             The Consultant
or Consultant Affiliate (as applicable) shall provide and maintain the following
facilities and services to the Premises under control of the Consultant or
Consultant Affiliate (as applicable) (or any Premises controlled by a third
party providing the Services and from which the Services are performed) at all
times during the term of this Agreement:

 

(i)                                  an electronic access control system, to
ensure that access to the Premises is restricted as provided by paragraph 3 of
Schedule 1;

 

(ii)                               24-hour manned security of the Premises;

 

(iii)                            a modern functioning intruder, smoke and fire
detection systems; and

 

(iv)                           standby electricity generating capacity,
sufficient to support all the electrical equipment (including computer hardware
and lighting) utilised within the Premises.

 

5.                                                                   INTEGRITY
OF DATA

 

5.1                                                       All Personal Data
shall be and remain the sole and exclusive property of HSBC or the relevant HSBC
Group Member.  On the termination of this Agreement or at any time at the
request of HSBC or the relevant HSBC Group Member, any Personal Data then in the
possession of the Consultant or Consultant Affiliate (as applicable) shall be
immediately returned to HSBC or the relevant HSBC Group Member (as HSBC or the
relevant HSBC Group Member directs).  Personal Data shall not be used by the
Consultant or Consultant Affiliate (as applicable) for any purpose other than to
provide the Services, and shall not be disclosed to any third party, except as
provided by Attachment A.

 

5.2                                                       The Consultant or
Consultant Affiliate (as applicable) shall implement strict security procedures
in respect of the integrity and confidentiality of the Personal Data whilst in
its possession to ensure that the Personal Data will not be recorded, disclosed,
processed, deleted, altered, used or otherwise tampered with in an unauthorised
or accidental manner.

 

5.3                                                       Without prejudice to
paragraph 5.2 above, the Consultant or Consultant Affiliate (as applicable)
shall ensure that adequate security measures and precautions will at all times
be in place during its possession or use of the Personal Data to protect the
Personal Data in accordance with the relevant Data Protection Legislation.

 

5.4                                                       Except to the extent
necessary for the provision of the Services, none of the Personal Data shall be
mechanically or electronically copied or otherwise reproduced by the Consultant
or Consultant Affiliate (as applicable), and shall not be altered or
supplemented with other data, without the express written permission or at the
specific written direction of HSBC or the relevant HSBC Group Member.

 

55

--------------------------------------------------------------------------------


 

5.5                                                       Any such Personal Data
in any medium external to the System (including without limitation paper copies,
discs, CD Roms, magnetic tapes) shall be stored in secure locked cabinets in a
secure locked area.

 

5.6                                                       Any breach or
potential breach of the provisions of this Clause 5 shall be immediately
notified in writing by the Consultant or Consultant Affiliate (as applicable) to
HSBC or the relevant HSBC Group Member.

 

SCHEDULE 1

STANDARD SECURITY MEASURES

 

1.                                      BASIC PROCEDURES

 

(a)                                  The Consultant or Consultant Affiliate (as
applicable) shall, and shall procure that the Consultant Personnel shall, at all
times during the term of this Agreement comply with the procedures and
requirements as to data security and data protection set out in proprietary
materials provided by HSBC or the relevant HSBC Group Member (as up-dated) from
time to time.

 

(b)                                 In addition, the Consultant or Consultant
Affiliate (as applicable) shall also implement the under-mentioned further
security and data protection measures at the Premises under control of the
Consultant or Consultant Affiliate (as applicable) (or any Premises controlled
by a third party providing the Services and from which the Services are
performed):

 

•                                          an emergency procedure for the
termination of data transfer;

 

•                                          increased checks of the data accesses
made by staff;

 

•                                          all printouts containing customer
data will be tightly controlled; and

 

•                                          installation of an access control
system.

 

2.                                      CONTROL OF PRINTED MATERIAL

 

Prior to the end of each day, the Consultant or Consultant Affiliate (as
applicable) will ensure that all printed material containing customer data,
which is not to be held securely overnight is shredded.

 

The Consultant or Consultant Affiliate (as applicable) will also ensure that no
material in any medium external to the System containing customer data, or
HSBC’s or the relevant HSBC Group Member’s proprietary materials (e.g.
procedures manuals or videos) is removed from the secure processing areas in the
Premises.

 

3.                                      ACCESS CONTROL SYSTEM

 

An access control system shall be implemented where appropriate for the purpose
of restricting operators’ access to data so that an operator may only access
data appropriate to the tasks he is performing.

 

56

--------------------------------------------------------------------------------